UNITED STATES DISTRICT COURT August 23, 2019.
SOUTHERN DISTRICT OF NEW YORK

 

JOHN WALDEN,
RULE 15(a)
Plaintiff, AMENDED & SUPPLEMENT”

— against - CIVIL RIGHTS COMPLAINT
DISTRICT ATTORNEY CYRUS VANCE [42 U.S.C. §§§1983 & 1985 & 1986 3]
JR, ASSISTANCE DISTRICT YES (XX
ATTORNEY SHIPLA.KALRA, —
HON. JILL KONVISER, pap, Cm)
COMMISSIONER JAMES ONELL, 17 (-43 IO oO
DETECTIVE STEVE STANLEY SHELD#

3554, DETECTIVE JAMES MEEHAN
SHELD#6445,

JUSTICE ELLEN GESMER,

DEPUTY CLERK MARGRET SOWAH,
ATTORNEY GENERAL LUTITIA
JAMES, ASSISTANCE ATTORNEY
GENERAL CHARLES SANDERS,
ATTORNEY SUSAN CALVELLO,
ATTORNEY LAWRENCE SWARTZ,
ATTORNEY WILLIAM KENDALL,
COMMTSSTONER ANTHONEY.J.:
ANNUCCL,

SUPRINTENDENT KERAN CROWLY,
CTTY OF NEW YORK LAW
DEPARTMENT,

Official and Indivisual
Capacity & Official Capacity.

Defendant's

 

STR/MADAM:

STATEMENT OF CLAIM
NAME OF THE=PLAINTTF FE. JOHN: ‘WALDEN: In violation of the plaintiff Rights of The
United States Constitution, 4th, 5th, 6th, 8th, And 14th, Amendment. The plai- _
ntiff was never prosecuted ina Court of Law, without due process of the Law.
and wrongfully convicted. And Illegally Detained and Illegally Imprisoned
without a True Bill of Indictment, and without a Uniform Sentence & Commitment
of a felony Conviction ever being filed with the Court. The plaintiff was
maliciousley prosecuted with fabricated and manufactred evidence, and falsi-
fied information.to Illegally Imprisoned the plaintiff. Without convicting the
plaintiff to two Illegal sentence of a three to six and six to twelve years of
Imprisonment. The plaintiff is being Illegally Imprisoned and subjected to
cruel and unusal punishment without due process of the Law. The State of New
york and City of New York and Municipality of New York County, Lack Subject
Matter Jurisdiction in violation of the plaintiff Constitutional Rights of The
United States Coristitution. |

 

 
ADDRESS OF DEFENDANTS

 

1. District Attorney Office of New York. City policymaker District Attorney
Cyrus Vance JR, Assistance District Attorney Shipla Kalra, 1 Hogan Place
New York. N.Y. 10013.

2. The Supreme Court of New York County Hon. Arlene Goldberg, Hon. Jill ayi |
Konviser, 100 Cetntre Street New York N.Y. 10013.

3. The State of New York Supreme Court Appellate Division First. Department
Justice Ellen Gesmer, Deputy Clerk Margret Sowah, 27 Madison Avenue New York
N.Y. 10010.

4. The Attorney General Office of The State of New York policymaker Lititia
James, Assistance District Attorney General Charles Sanders, The Capitol :
Albany N.Y. 12224.

5. The New York City Police Department policymaker Commissioner James Onell,
Detective Steve Stanley Sheld#3554, Detective James Meehan Sheld#6445, 1
Police Plaza New York N.Y. 10013.

6. The City of New York Department of Law 100 Church Street! New York N.Y..
10007.

7. Attorney William Kendall Neiborhood Defender Service of Harlem 317 Lenox
Avenue N.Y. 10027.

8. Attorney Lawrence Swartz 56 Fifth Avenue New York N.Y. 10006.
9. Attorney Susan Calvello 30 wall Street New York N.Y. 10005.

10. policymaker: Commissioner Anthony. J. Annucci. 1220 Washington Blvd Albany
N.Y. 12224,

 

11. Orleans Correctional Facility Suprintendent Keran Crowly 3531 Gaines Basin :
Road Albion N.¥. 14411.

 
STATEMENT OF CLAIM U.S.C. § 1983

 

1. Statement of Claim U.S.C. § 1983 against The City of New York and the
Municipality New York County, The District Attorney Office of New York County
Policymaker District Attorney Cyrus Vance JR, Assistance District Attorney |
Shipla Kalra. The Defendants committed malicious prosecution and prosecutoral
misconduct, and falsley arrested the plaintiff without probable cause and wit-
hout probable cause to prosecute. .In violation of the plaintiff right to fair
trial with deliberate indeifference and did not provide adequat training for
its subordinates, a practice that is persistent and widespred that it customs
throuh which constructive notice upon policymaker. Assistance District Attor-

ney Shipla Kalra intentionally created. fabricated and manufactured evidence, .

    
   
 

with falsified evidence. To Illegally detaine and Illegally Imprisoned the
plaintiff without a True Bill of Indictment ever being filed with any Court in >
the State of New York, and without ever being prosecuted, and without a uni--
form sentence & commitment of a felony conviction ever being filed with any
Court in the State of New York. In violation of the plaintiff constitutional
Rights of The United States Constitution, 4th, 5th, 6th, And 14th, Amendment.
The plaintiff was deprived of a right to due process of Law and deprivied of
equel protection of the Law, and deprived a right to gurantees to jury trial
and deprived of his civil rights and deprived of a right to speedy trial, and

deprived effective assistance of counsel with abuse of process and malice.

2. Exhibit (1), in violation of the plaintiff 4th, 5th, 6th, And 14th, Amend-
ment. The District Attorney Office and ADA Shipla Kalra Intentionally created
a fabricated manufactured Jurisdictionalyy Defective Indictment, dated october |
30, 2015. charging the plaintiff with nine duplicious counts of Burglary in |
the third degree, under penal § 140.20. That was never Authorized by a Grand
Jury and never certified or signed by a Grand Jury forman, and was never filed
with the Court, and not have a element of a crime.only saying that the plain-
tiff knowingly entered and remained in the building with intent to commit a
crime. It failed to specifiy precise conduct which the plaintiff is charged
with and it failed to contain a concise allegation, and it failed to protect
the plaintiff against future prosecution. The plaintiff has been Illegally
detained and Illegally Imprisoned for four years, and sentence to two Illegal
sentences of a three to six years and a six to twelve years of Imprisonment,
without a True Bill of Indictment and without uniform sentence & commitment: of
a felony conviction ever being filed with and Court. The State of New York |
Lacks Subject Matter Jurisdiction. Cause _of Action Monell V. Deprt Soc Servs
436 U.S. 658.

 

(1)

 
STATEMENT OF CLAIM U.S.C. § 1983
3. Statement of Claim U.S.C. § 1983 against The City of New York and the
Municipality of New York County, The District Attorney Office of New York
County policymaker District Attorney Cyrus Vance JR, Assistance District
Attorney Shipla Kalra, The New York City Police Department policymaker James
Onell Detective Steve Stanley Sheld#6445, Detective James Meehan Sheld#3554,

The Defendants committed malicious prosecution and prosecutoral misconduct

 

with malice and abuse of process, and false arrest without probable cause and
without probable cause to prosecute. The plaintiff is being Illegally Detained
and Illegally Imprisoned without being prosecuted, and without a True Bill of
Indictment and a uniform sentence & commitment of a felony conviction ever
being filed with a Court,Failure to train its ADA and adequately train and
supervise it officers. In violation of the plaintiff Rights of The United
States Constitution, 4th, 5th, 6th, 8th, And 14th, Amendment. The plaintiff is
being subjected to cruel and unusal punishment in violation of a right to fair
trialand deprived of a right to speedy trial deprived of His civil rights and
deprived of due process of the Law, deprived of protection of the Law and dep-
rived of a right to gurantess to a jury trial.

4, Exhibit(1), In violation of the plaintiff 4th, 5th, 6th,.8th, And 14th,
Amendment. D.A. Cyrus Vance JR, ADA Shipla Kalra Did not ever file a felony .
complaint screener sheet, to prosecute the plaintiff as a felony defendant.
That is mandatory to go forward to prosecute the plaintiff the felony compal-
aint screener prosection sheet, that was dated for August 20, 2015. was never
asigned to Court Room and. was never signed by a Judge, the sheet was never
signed by the arresting office steve Stanley Sheld#6445. The screener sheet
has. the eleven digit Bar Code# 2015NY03270. that should not be on the felony
complaint screener prosection sheet, it should be on a criminal felony compla-
int signed and dated by a Police officer, of. the New-York City Police Depatme-
nt, or a witness of a crime. ADA Shipla Kalra created a fabricated manufactu-
red défective: felony complaint, with a falsified seven Bar Code# 2732078. On
it: that.was never filed with the Court, then ADA Shipla Kalra created a fabri-
manufactured Arraignment sheet with the felony complaint screener prosecution
Bar code# 2015NY03270. To make it look like the plaintiff was being prosecuted
when He was Never prosecuted at all, because D.A. Cyrus Vance JR, and ADA
Shipla Kalra had created all fabricated manufactured falsified: evidence to: I1i-
egally Detained and Illegally Imrisoned the plaintiff without a True Bill of
Indictment, and witout Due process of the Law. Cause Action Monell V. Deprt
Soc Servs 436 U.S. 658.

 

(2)

 

 
STATEMENT OF CLAIM U.S.C. § 1983

5. Statement of Claim U.S.C. § 1983 against The City of New York and the
Minicipality of New York County, The District Attorney Office of New York
County, District Attorney Cyrus Vance JR, Assistance District Attorney Shipla
Kalra, The Defendants committed malicious prosecution and prosecutoral misco-
nduct, and falsley arrested the plaintiff without probable cause and without
probable cause to prosecute, in violation of the plaintiff right to fair trial
and failure by policymaker to properly train or supervise their subordinates
such. that -policymaker-exericised deliberate indifference. And Illegally detai-
ned and Illegally Imprisoned the plaintiff without a True Bill of Indictment
ever being filed with the Court, and Tllegally Imprisoned the plaintiff with-
out a uniform sentence & commitment of a felony conviction ever being filed
with the Court. In violation of Rights of The United States Constitution, 4th,
5th, 6th, And 14th, Amendment. The plaintiff was deprived of his civil rights
and deprived of due process of Law, and deprived of a right to due process of
the Law and of equel protection of the Law, and He was deprived of his right
to speedy trial and deprived of effective assistance of counsel, and He was |:
deprived of his by the fruit of the poisonous tree Illegal search and seizure,

with abuse of process and with malice.

6. Exhibit(2), In violation of the plaintiff 4th, 5th, 6th, And 14th, Amend-
ment. The District Attorney Cyrus Vance JR, Assistance District Attorney
Shipla Kalra. Created a fabricated manufactured Trial Bureau Thirty Data Sheet
with falsified information, dated October 6, 2015. The data sheet was falsi~
fied with Brady Material and falsified Exculpator evidence, with falsified
blood and falsified finger print evidence and falsified statements that were
created by the New York City Police Department. The District Attorney Office
also used falsified criminal History on the data sheet to prejudice the plain-
tiff with incorrect information, such as the plaintiff has 14 arrest and six
convictions which is incorrect. The District Attorney Office also falsified
brady material and Exculpatory evidence, see DNA print hit on 2 incidents,

see D cuts himself and leaves blood on elevator door DNA comes back to deft,
see falsified statements my blood shouldn't be at any of the burglaries, see
Exhibit(1), This was all created by to fabricated manufactured defective
felony complaints the data sheet was created by the District Attorney Office
to create other Illegall documents, that were never filed with the Court.

to be used to Illegally detained and Illegally Imprisoned the plaintiff, with-
out a True Bill of Indictment and without :a:miform:sentence &-commimebt.-of a
felony conviction ever being filed with the Court. Cause of Action Monell Vv.
Deprt Soc Servs 436 U.S. 658.

 

(3)

 

 
STATEMENT OF CLAIM U.S.C. § 1983

 

7. Statement of Claim U.S.C. § 1983 against The City of New York and the
Municipality of New York County, The District Attorney Office of New York
County policymaker District Attorney Cyrus Vance JR, Assistance District
Attorney Shipla Kalra, The Defendants commtted malicious prosecution and
prosecutoral misconduct and falseley arrest without probable cause to prosec-

 

  
   
    

ute, and abuse of process with malice. failure by policymaker to properly
train of supervise their subordinates such that the polcymaker exericied indi-
fference indiffererice, a practice so persistent and widespred that it consti-
tutes a custom throuh whoch constructive not ice is imposed polcymaker. The
plaintiff is being Illegally detained and Illegally Imprisoned without a True
Bill of Indictment, and Illegally Imprisoned without a uniform sentence &
commitment of a felony conviction ever being filed in the Court, and without
ever being prosecuted, In violation of tthe plaintiff Rights of The United
States Constitution, 4th, 5th, 6th, 8th, And 14th, Amendment. The plaintiff is
subjected to cruel and unusal punishment and deprived of a right to fair trail
and deprived of effective of counsel, and deprived of equal protection of the
Law, and deprived of his civil rights and deprived of ai right. to speedy trial
and deprived of a right to search and seizure an gurantes to jury trial.

8. Ehibit(1)(2), In violation of the plaintiff 4th, 5th, 6th, 8th, And 14th,
Amendment. The District Attorney Office D.A. Cyrus Vance and Shipla Kalra
created two fabricated manufatred felony complaints. The Defective complaints
were never filed with the Court and never signed by the police or a witness,
and did not have a mandatory t+; digit bar code on it #2015N¥03270 to be filed
with the Court, .to prosecute the plaintiff as a felony offender. ADA Shipla
Kalra created two fabricated manufactred felony complaints with falsied infor-
mation, one without a fabricated falsinfied information and with a fabricated
manufactred bar code #2732078.both felony complaints had fabricated falsified
information on them with falsified statement by the New York C ity Police Dep-
artmet. See Exhibit(1)(2) Incident 3 Latent print was recovred from the above
paper mached the defendant, Incident 4, D cuts himself and leaves blood on the
elevator door DNA comes back to deft, Incident 6 one american siver dollar
coin was recovered from the defendant person after he was arrested, see Exhi-
bit(1), Incident dated July 28, 2015. 402 west 13th Street 4th, floor ECT
report which shows that Latent print was recoverd from above paper Mached
defendant. The District Attorney Office fabracted Brady matrial and Exculpa-
tory evidence without ever prosecuting the plaintiff and without due process
of Law for litigation purposes to Illegal’ liprisoned without “a4-Trué BIT 7:77
of Indictment. Monell V. Deprt Soc Servs 436 U.S. 658.

(4)

 

 
STATEMENT OF CLAIM U.S.C. § 1983
9. Statement of Claim U.S.C. § 1983 against The City of New York ard the
Municipality of New York County, The District Attorney Office of New York
County .policymaker District Attorney Cyrus Vance JR, Assistance District
Attorney Shipla Kalra, The Defendants commtted malicious prosecution and

  
  
    
  
   

prosecutpral misconduct, and abuss of process with malice amd without probable
cause to arrest, ard without probable cause to prosecute in violation of the
plaintiff right to fair trial, and failure by policymaker to proerly train or
supervise their subordinates such that the policymaker exericised deliberate
indifference, and failure to train ADA and that official’ policy:of the .munici-
pality caused the Constitutional:Injury. The plaintiff is being Illegally | |
detained and Illegally Imprisoned without aver being prosecuted, and without a
True Bill of Indictment, and without a uniform sentence & commitment of a ..:
felorry corrviction being filed with the Court. In violation of the plaintiff
Rights of The United States Constitution, 4th, 5th, 6th, 8th, And 14th, Amend-
ment. The plaintiff is being subjected to cruel and unusal punishment and
being deprived of due process of the Law, and deprived of a right to speedy
Trial ard deprived of effective assistance of counsel and deprived of protec-
tion of of Law, and gurantees to jury trial and deprived of His civil rights.

10. Exhibit(1), In violation of the plaintiff 4th, 5th, 6th, 8th, And 14th,
Amendment. ADA Shipla:Kalra'of thé District Attorney Office Intentionally fab=
ricated and manufacterd a falsified Arraignment Sheet. That was on two diffr-
ent dates September,9,.2015. and October 10, 2015. and was never filed with -
the Court, ard was never filed on the felony complaint screener prosection
data sheet, to go forward with a.prosecution against the plaintiff. The Arrai-
gnment sheet was created:with fabricated manufaterd brady material and fabri-
cated exculpatory evidence, and falsified statements created by the New york
City Police Department, with duplicious counts of occureces, see 6,7,8, arid
nine duplicious Incidents charging the plaintiff as a discretinary persistent
felony offeder, under penal Law § 140.20. AdA Shipla Kalra did not ever file -
the felony Complaint screener.Sheet<butdid:fabricate and: falsifie, the Bar
Code #20T5NYO53270. om the Defective Arrainment Sheet ADA Kalra created a
fabricated manufactred. 8 count Arraignment Sheet, to Illegally Imprisoned the
plaintif without a True Bill of Indictment, and without due. process of the Law
and without the plaintiff. ever. being: prosecuted by. the County -of “New-York.
Cause of .Action-Monell_V. .Deprt -Soc:Servs: 436 'U.S.658...

(5)

 
STATEMENT OF CLAIM § 1983

11. Statement of Claim U.S.C. § 1983 against The City of New York and the
Municipality of New York County, The District Attorney Office of New York
County policymaker District Attorney Cyrus Vance JR, Assistance District Att-
orney Shipla Kalara, The Defendants committed malisious prosecution and prose—
cutoral misconduct, and falsley arrested the plaintiff without probable cause
and without probable cause to prosecute, and failure by policymaker to prope-
rly train or supervise their subordinates such that the policymaker exericised
deliberate indiffrence, and any actions or decisions made by municipality off-
icials with decision making Authority. And being Illegally detained and Illeg-
ally Imprisoned without a True Bill of Indictment ever being filed with any
Court, in the State of New York, and being Illegally Imprisoned without a uni-
iform sentence & commitment of a felolony conviction ever being filed with a
Court. In violation of the plaintiff Rights of The United States Constitution,
4th, 5th, 6th, 8th, And 14th, Amendment. the plaintiff was deprived of his
civil rights and deprived of a right to due process of the Law, and deprived
of a right to fair trial and deprived of a right to equel protection of the
Law, and subjected. to cruel and unusal pushment and deprived of a right to
speedy trial and effective assistance of counsel, and deprived of a right to
gurantees to a jury trial, The State of New York and The County of New York
Lacks Subject Matter Jurisdiction.

12. Exhibit(2), In violation of the plaintiff 4th, 5th, 6th, And 14th, Amend-
ment. The Grand Jury Minutes are defective the District Attorney Office and
ADA Shipla Kalra, conducted four UnAuthorized Grand Jury without being filed
with the Court, or being filed on the data felony complaint screener sheet in
order to start a felony conviction prosecution. The four UnAutorized Grand
Jury proceedings took place on the dates of 8/25/15, 8/26/15, 9/8/15, 9/10/15,
The D.A. Cyrus Vance JR, ADA Shipla Kalra, Intentionallyy created and Re-fabr-
icated and Re-Manufactured all four Grand Jury proceeding's to create a 70
page defective set of Grand Jury Munites with pages picked apart and put toge-
ther to look as one Grand Jury proceeding. The defective Grand Jury Minutes
were never certified or signed by a Grand Jury forman-and was. never Authorized
or filed with the Court, and did not ever produce a True Bill of Indictment to
the Court. It was used for litigation purposes to Illegally detained and Ille~
gally Imprisoned the plaintiff without ever being prosecuted, and to Illegally
Imprisoned the plaitiff without due process of Law, and without a True Bill of
Indictment and Lack of Subject Matter Jurisdiction.

Cause of Action Monell V. Deprt Soc Servs 436 U.S. 658.

(6)

 

 
EXHIBIT(2) GRAND JURY MINUTES

13. Assistance District Attorney Shipla Kalra Leading the witness pages 10,11,
Lines 20,21,22,23,24,1,2, Q, And just describe what the male was wearing i
know the Grand Jury saw it on the record. A, Looks likes he was wearing a
white shirt with a black backpack that he had on. Q, looked like a white

chef coat is that right? A. Yeah.

14. Detective Meehan page 38, Lines 1,2,3,4,5,6,7,8,9, Q, did you execute a

search warrant at 515 145th street, room 3210? A, yes. Q, and was that search
warrant duly signed by a judge? A, yes. Q, and is that the same room wear the
defendant was staying and apprehended? A, NO. ,

15. Detective Meehan page 36, Lines 3,4,5,6,7,8,9,10,11,12,13,14,15,16,17,18,
19, g, And as a result of that investigation, did you make an arrest? A, Yes.
Q, And who did you arrest? John Walden. Q, just to be clear, I--have you ever
had any prior contact with the defendant, John Walden? A, Yes. Q, And how many
hours of contact would you say that. included? A, Three. Q, Three hours? A,
yeah. Q, And during the course of this arrest. how many hours of contact did
you have with the defendant? A, about three also.

16. Detective Vega page 71, Lines 13,14,15,16,17,18,19,20,21,22,23,24,25, Q,
when you say defendant you mean a male, corret, A, Yeah. Q, can describe what
he looks like? A, He a male black wearing a white shirt, Q, can you describe ©
it is it a chef jacket, a button-down? A, a chef jacket. Q, can you recall
what coler paints he was wearing? Cause of Action Monell V Deprt Soc Servs 436
U.S. 658.

 

(7)

 

 
STATEMENT OF CLAIM U.S.C. § 1983

 

17. Statement of Claim U.S.C. § 1983 against The City of New York and the
Municipality of New York County, The District Attorney Office of New York
county, District Attorney Cyrus Vance JR, Assistance District Attorney Shipla
Kalra, The Defendants malicious. prosecution.and prosecutoral misconduct, and
abuse of process with malice, and arrested the plaintiff without probable
cause and without probable cause to prosecute, In violation of the plaintiff
right to fair trial with deliberate indifference and did not prived adequat
training for its subordinates, a practice that is persistent and widespred
that it customs throuh which constructive notice upon policymaker. And beiag:~
Illegally detained and Illegally Imprisoned without a True Bill of Indictment
ever being filed in any Court in the State of New York, and being Illegally
Imprisoned without a uniform sentence & commiment of a felony conviction ever
being with a Court in the State of New York. In volation of the plaintiff Rig-
hts of The United States Constitution 4th, 5th, 6th, And 14th, Amendment. The
plaintif was deprived of a right to due process of the Law and deprived of a
right to equel protection of the Law, and deprived of his civil rights and
deprived of a right to effective assistance of counsel and deprived of a right
to speedy trial, and deprived of a right to gurantees of a jury trial and dep-

of a right to serch and seizure.

18. Exhibit(3), In violation of the plaintiff 4th, 5th, 6th, And 14th, Amend-
ment The District Attorney D.A. Cyrus Vance JR, ADA Shpla Kalra. Intentionally
created a fabricated manufactured voiluntary disclosure Dated October 5, 2015
on the same day that the fabricated manufacuterd falsied statement conviction
sheet was dated for. The voluntary disclosure form has nine falsified duplic-
ious ocorrences of times and dates, which all say the same times and dates,
that was created by the District Attorney Office and ADA Shipla Kalra. The
voluntary sheet also has fabricated and manufactred falsified statement that
were created by Detective Steve Stanley sheld#6445, and Detective James Meehan
sheld#3554, on page 3, the defective voluntary diclosure sheet proves is that
there was no Grand Jury testimony and there was no Brady Material and no
scientific and medical reprots or identification. The defective voluntary dis
closure sheet was signed and dated by ADA Shipla Kalra, but was never certi-
fied or filed the Court. The voluntary disclosure was used for litigation pur-
poses to Illegally detained: and Illegally Imprisoned, without ever proseuting
the plaintiff and without a True Bill of Indictment, and without due process

of the Law. Cause of Action Monell V. Deprt Soc Servs 436 U.S. 658.

(8)

 

 
STATEMENT OF ‘CLAIM U.S.C. § 1983
19. Statement of Claim U.S.C. § 1983 against The City of New York and the
Municipality of New York County, The District Attorney Office of New York
County policymaker District Attorney Cyrus Vance JR, Assistance District Atto-

 

   
   
 
   
  
   
 
   
 
   

ney Shipla Kalra. The New York Police Department policymaker commissioner °°
James Onell Detective James Meehan Sheld#3554, Detective Steve Stanley Sheld#
6445, The Defendants committed malicious procecution and prosecutoral miscon-
duct, and falsley arrested the plaintiff without probeble cause and without
probable cause to prosecute and Illegal.search and seizure, and abuse of proc-—
ess with malice and cruel and unusal punihment with malice. In violation of .
the plaintiff right to fair trial with deliberate indeifffrence and did not
provide adequate training for its officer who are employed by the City of New
York, and failure to train if ADA. The plaintiff is being Illegally detained
and Illegally Imprisoned without a True Bill of INdictment ever being filed
with the Court, and being Illegally Imprisoned without a uniform sentence &
commitment of a felony conviction ever being filed with Court. In violation of
the plaintiff..Rights of The United States Constitution, 4th, 5th, 6th, 8th,
And 14th, Amendment. Deprived :of.'a right to due process of the Law deprived of
right to protection of the Law deprived of his civil rights and due proces of
the Law, and deprived of speedy trial effective assistance: of :counsel.

20..Exhibit(3), In violation of the plaintiff 4th, 5th, 6th, 8th, And 14th,
Amendment. Dated September 30, 2015. Janurary 26, 2016. The District Attor-
ney Office and District Attorney Cyrus Vance JR, ADA Shipla Kalra deteted
falsified brady.and Exculpatory evidence, and falsified statements. From
Exhibits(1)(2), Two defective fabricated felony complaints that came from ADA
Shipla Kalra and Detective Meehan and Detective Stanley. To create fabricated
manufactured office medical examiner labortory report dated September 30, 2015
and a fabricated manufactred affirmation of support in order of seizure dated
Janurary 26, 2016. that was used to swab the plaintiff mouth for saliva. That
were never signed or certified or filed with the Court, while the plaintiff
was never arrested and without a True Bill of Indictment,.and without the
Defendants ever being able to prosecute the plaintiff. The District Attorney
Office and ADA Shipla Kalra and Detective Meehan and Detective Stanley Intent-
‘ionally created and fabricated manufactured without probable cause, to arrest
and without probable cause to prosecute the plaintiff. Without due process of
Law and then used this falsified information for lititgation purposes to Ille
gally Imprisoned the plaintiff without ever prosecuting him without a True
Bill of Indictment. Cause of Action Monell V. Deprt Soc Servs 436 U.S. 658.

 

(9)

 
STATEMENT OF CLAIM U.S.C. § 1983
21. Statement of Claim U.S.C. § 1983 against The City of New York and the

 

Municipality of New York County, The New York City Police Department policy~
maker Commissioner James Onell, Detective James Meehan Sheld# 3554, Detective
Steve Stanley Sheld#6445, The District Attorney Office of New York County
policymaker District Attorney Cyrus Vance JR, Assistance District Attorney
Shipla Kalra, The Defendants committed malicious prosecution and prosecutoral
misconduct, and abuse of process with malice and falsy arrest without probable
cause and without probable casue to prosecute, and Illegal search and seizure,
and failing tozadequately. train and supervise its police officers, and failure
to train its ADA,and actions taken under coler of Law. The plaintiff is being
Illegally detained and Illegally Imprisoned without True Bill of Indictment
ever being filed with the Court, and being Illegally Imprisoned without a
uniform sentence & commitment of a felony conviction ever being filed with the
Court. In violation of the plaintiff Rights of The United States Constitution,
4th, 5th, 6th, 8th, And 14th, Amendment. The plaintiff is being subjected to
creul and unusal punishment and deprived of his civil rights, and deprived of
a right to due process of a trial and deprived of a right to equal protection
of the Law and deprived of a right to speedy trial deprived due proces of Law.

22. Exhibit(3), In violation of the plaintiff 4th, 5th, 6th, 8th, And 14th,
Amendment. The District Office ADA Shipla Kalra.and the New York City Police
Department. Used a fabricated manufactured search warrant to search and arrest
the plaintiff without probable cause at his Home, located at 515 145th street
in Harlem N.Y. The officers knocked on the plaintiff door. identifying them as
the N.Y.C. Fife: Department. they then search and arrested the plaintiff with-
out a arrest warrant and without a search warrant, the search warrant charged
the plaintiff with 8 duplicious counts of Burglary in the third degree under
penal Law § 140.25, that was created by ADA Shipla Kalra and the New York City

      
 

Police Department. The search:warrant ‘had a’ incorreet -target-locationcands.
falsified information on it, without any affidavits on it. See occcorences
Detective Meehan was the only witness and prejudice the plaintiff, with the
following statement I veiwed stills from the survallance video from this inci-
dent and reconized the male as John Walden since i previosley aarest him in
June 2011. See felony complaint screener sheet Detective Steve Stanley assres-
ting office did not ever filed with the Court that the plaintiff was ever Arr-
ested by Ehée N.Y¥.€.P.D; And never prosecutted by the District Attorney Office.
Cause of Action Monell V. Deprt Soc Servs 436 U.S. 658,

(10)

 
STATEMENT OF CLAIM U.S.C. §§§1983 & 1985 & 1986

 
   
 
   
 
   
 
  
 
  
  
   

23. Statement of Claim U.S.C. §§§1983 & 1985 & 1986 against The City of New
York and the Municipalty of New York The Supreme Court of New York County Hon.
Jill Konviser, Court Appointed Attorney Lawrence Swartz, The District Attorney
Office of New York County policymaker Cyruse Vance JR, Assistance District
Attorney Shipla Kalra, The Defendants committed malicious prosecution and pro-
secutoral misconduct and abuse of process, and abuse of discretion and civil
rights conspiracy with malice. The Municipality was alerted to the Unconstit-
utional action by its. employes and it was a Unconstitutionak costum of policy,
and that that an official policy of the Municipalty caused the Constitutional
Injury. In violation of the plaintiff U.S.C.A. § 3612(a)(2), Right to be info-
rmed of charges within six months and Effective Assistance of Counsel, In vio
lation of the plaintiff Rights of The United States Constitution, 4th, 5th,
6th, 8th, And 14th, Amendment. being Illegally detained and Illegally Impriso
ned without a True Bill of Indictment, and: without a uniform sentence & commi-
ment of a felony conviction being filed with the Court, The plaintiff was
subjected to cruel and unusal pusihment deprived of a right to fair trial and
deprived due process of the Law, deprived of his civil rights and protection
of the Law and deprived of a right to gurantees to a Jury trial..

24. Exhibit(6), In violation of the plaintiff 4th, 5th, 6th, 8th, 8th, And ©
14th, Amendment. Court Appointed Attorney Lawrence Swartz created a fabricated
manufactred void Judgment CPL § 30.30(1)(a), CPL § 30.30(2)(a), Speedy Trial

Motion dated Janurary 3, 2017. with no time and place to be herd when their ..
was never a Indictment filed with the Court. The defective motion had all inc
orrect time when their was no time to correct, because the prosecuter and the |
Judge Jil Konviser could not prosecute the plaintiff. And their was never a.
Grand Jury Authorized, Attorney Swartz and Judge Konviser conspired with each
othet to keep the plaintiff Illegally detained and to Illegally Imprisoned the
plaintiff. By creating two fabricated manufactred motion a CPL § 30.30. speedy.
trial motion, and a fabricated manufactred motion that was created by Judge

Judge Konvise dated March 7, 2016. Denying the fabricated. manufactred speedy
trial motion that was created by Attorney Swartz. Attorney also with held fab-
ricated manufactred brady material and falsified exculpatory evidence, from |
the plaintiff and Illegall Court documents, he .did-notzever<fitbesany:.motions:
or adopt..any motions for the plaintiff. Attorney Swartz and Judge Konviser new
that plaintiff could not be prosecuted or convicted of a crime,and they new

that they were violting his Constitutional Rigts, Cause Action Monell V Deprt
of Soc Servs 436 U.S. 658.

 

 

(11)

 
STATEMENT OF CLAIM U.S.C. §§§1983 & 1985 & 1986
25. Statement of Claim U.S.C. §§§1983 & 1985 & 1986 against The City of New
York and the Municipality of New York County, The Supreme Court of New York

 

County Hon. Jill Konviser, The District Attorney Office of New York County
policymaker District Attorney Cyrus Vance JR, Assistance District Attorney
Shipla Kalra, Court Appointed Attorney Lawrence Schwartz. The Defendants
committed malicious prosecution and prosecutoral misconduct, and abuse of dis-
crection, amd civil rights conspriracy with malice. The Municipality was ale—
rted to the Unconstitutional action by its employes, and it was a-Unconstitu-
tional custon of policy and that an official policy of the Municipality caused
the constitutional Injury. In violation of the plaintiff U.S.C.A. § 3612(a) (2)
Right to be infored of the charges within six months, and Ineffective Assist-
ance of counsel. In violation of the plaintiff Rights of The United States
Constitution, 4th, 5th, 8th, And 14th, Amendment. Being Illegally Detained and
Illegally Imprisoned without a True Bill of Indictment, ever being filed with
the Court, and being Illegally Imprisoned without a uniform sentence & commit-
ment of a felony conviction ever being filed with the Court. In violaion of
the plaintif civil rights, and deprived of a right to fair trial and deprived
of a right to due process of the Law, and deprived of a right to protection of
of the Law and cruel and unusal punishment, =and deprived of a right to guran-
tees to a jury trial. |

26. Exhibit(6), In violation of the plaintiff 4th, 5th, 6th, 8th, And 14th,
Amendment. Hon. Judge Koriviser Intentionally created a fabricated manufactured
viod judgment opposition motion that was dated March 7, 2016. In Opposition
to release the plaintiff on speedy trial grounds, from the county jail. In
violation of his right to be informed of charges within six months, in viol-
ation of his 6th, Amendment Right U.S.C.A. § 3612(a)(2), the motion was a void
judgment and for thirty four monthts:the plaintiff:-was Illegally detained in
the County Jail. Without ever being prosecuted and without a True Bill of a
Indictment ever being filed with the Court, and without a felony complaint
screener sheet or any other legal-documents :being:fited with any of :the: Courts
The defective Motion was created ten months before Ineffective Assistance
Lawrence Schwartz, created his void judgment speedy trial CPL § 30.30. on
Janurary 3, 2017. The plaintiff had five Ineffective Attorneys that did not
ever file any motion and did not ever file a speedy trial motion. The plain-
tiff said several times on the record in Judge Konviser. Court” room:that the
Indictment was Jurisdictionally: defective, and Judge Kornviser on record admi-
ted something was wrong with the Indictment. Causéof. Action Monell: V-Deprt
Sot. Sérvs 436 U.S. 658.

 

(12)

 

 
STATEMENT OF CLAIM U.S.C. §§51983 & 1985 & 1986
27. Statement of Claim U.S.C. §§§1983 & 1985 & 1986 against The City cf New
York and the Municipality of New York County, The Supreme Court of New York
County Hon. Jill Konviser Hon. Arlene Goldberg, The District Attorney Office
of New York County Policymaker Cyrus Vance JR, Assistance District Attorney
Shipla Kalra, Court Appointed Attorney Susan Calvello, The Defendants committ-—

 

ed malicious prosecution and procutoral misconduct, abuse of discretion and
abuse of process with malic, and civil rights conspiracy. The municipalty was
alerted to the Unconstitutional action by its employes, and failure to train
and to supervise and discipline, and that an official. policy of .the municipa-
lity caused the constitutional injury. The plaintiff was Illegally Imprisoned
without a True Bill of Indictment ever filed with a Court, and Illegally Impr-
isoned without a uniform sentence & commitment of a felony conviction ever
being filed with a Court. In violation of the plaintiff Rights of The United
States Constitution, 4th, 5th, 6th, 8th, And 14th, Amendment. The plaintiff
was never prosecuted, he was deprived of a right to fair trial and deprived of
his civil rights, and subjected to cruel and unusal punishment and deprived of
protection of the Law and deprived of due process of Law, and deprived of eff-
etive assistance of counsel.and deprived of a. right to speedy trial.

28. Exhibit(5), In violation of the plaintiff 4th, 5th, 6th, 8th, And 14th,
Amendment. The Defendants committed civil rights conspiracy without the plain-
tiff ever being prosecuted. Conpiring with each. other creating.,fabricated’ ..
manufactured Statement of predicate conviction sheet Dated October 5, 2015.
That was dated on the same day as the defective voluntary disclosure was cre-
ated, without a Grand Jury vote and without any due process of Law. both that
were signed and dated by ADA Shipla Kalra, and used by Hon. Jill Konviser and
Hon. Arlene Goldberg for litigation purposes, to keep the plaintiff Illegally
detained and to Illegally Imprisoned Him, without due proces of law and with-
out a True Bill of Indictment ever being filed with Court. The Illegal falsi-
£ied document say's on April 2, 2012. the plaintiff was convicted of a felony
of Burglary in the Third degree penal Law § 140.20. and sentence upon that
conviction was Imposed April 23, 2012. In Hon. Jill Konviser Court Room the
plaintiff was never convicted in Judge Konviser Court or any other Court Room
in 2012. The sheet is defective to be a predicate it must provide a list of
institutions you were released from, and the clerk must ask do you have a
constitutional chalege. that did Hot_happa’ because -the. plaintiff “is snot 7a:
carear criminal, and the defective:sheet. was muever_certified_or filed in the.
Court. Cause of Action Moneil V. Deprt Soc Servs 436 U.S. 658.

(13)

 

 
STATEMENT OF CLAIM U.S.C. §§§ 1983. & 1985 & 1986

 

29. Statement of Claim U.S.C. §§$1983 & 1985 & 1986 against The City of New
York and the Municipality of New York County, The Suprme Court of New York
County Hon. Jill Konviser, Court Appointed Attorney William Kendall, The
Distric Attorney Office of New York County policymaker Cyrus Vance JR, Assist-
ance District Attorney Shipla Kalra, The Defendants committed malicious prose-
cution and prosecutoral misconduct, without probabie:cause -to-arrest:and.with-
out probable cause to prosecute, and Ineffective Assistance of Counsel and
Civil rights conspiracy and abuse of process with malice. Without ever prse-
cuting the plaintiff, and deprivation of constitutional or statutory right and
that an official policy of the municipality cause the constitutional injury.
And Illegally detainig and Illegally Imprisoned the plaintiff without a True
Bill of Indictment ever being filed with the Court, Illegally Imprisoned the
plaintiff without a uniform sentence & commitment of a feony conviction ever
being filed with the Court. In violation of the plaintiff Rights of The United
Constitution, 4th, 5th, 6th, 8th, And 14th, Amendment. The plaintiff was subj-
-ected to cruel and unusal punishment and deprived of his speedy trial rights,
and deprived of his civil rights and deprived of a right to fair trial, and
deprived of a right to protection of the Law and deprived due process of the
Law, and deprived gurantees to jury trial, deprived equel protection of Law. .

30. Exhibit(1), In violation of the plaintiff 4th, 5th, 6th, 8th, And 14th,
Amendment. Attorney William Kendall created a Defective Omnibus :-Motion.with:
all correct information. Knowing that the plaintiff was never indited by a
Grand Jury and knowing that the District Attorney Office did not ever file a
felont. complaint screener sheet, to prosecute the plaintiff. Attorney Kendall
also did not ever file for a speedy trial motion for the the plaintif to be
released from jail, The Omnibus motion was never filed filed with the Court.
Attorney Kendall also new that their was never a arrest of the plaintiff filed
with the Court, he also did not ever give the plaintiff a notice of a Grand
Jury proceeding. And he did not ever advise that their were four Grand Jury
proceedings held. Attorney Kendall with held fabricated manufactured brady and
exculpatory evidence from the plaintiff, and all other Illegal documents from
the plaintiff. Attorney William Kendall also knew that the felony complaint
screener sheet was never filed of filled out and that a bar code should Not>
have:beenzon it, and that the District Attorney could not prosecute the plain-
tiff. Cause of Action Monell V. Deprt Soc Servs 436 U.S. 658.

 

(14)

 

 
STATEMENT OF CLAIM U.S.C. § 1983

 

31. Statement of Claim U.S.C. § 1983 against The City of New York and the
Municipality of New York County, Court Appointed Attorney Susan Calvello,

The District Attorney Office of New York County policymaker Cyrus Vance JR,
Assistance District Attorney Shipla Kalra, The.Defendants committed malicius
prosecution and prosecutoral misconduct, and abuse pf process with malice,

and Ineffective Assistance of Counsel and deprivation of a Constitutional
statutory Right, that an official policy of the Municipality caused the Const-
itutional Injury. The plaintiff is being Illegally Detained and Illegally =
Imprisoned without Due process of the Law, and Illegally Imprisoned without a
True Bill of Indictment and without a uniform sentence & commitment of a fel-
ony conviction being filed with a Court, and being subjected to cruel and unu-
sal punishment. In violation of the plaintiff Rights of The United States Con-
titution, 4th, 5th, 6th, 8th, And 14th, Amendment. And deprived of a Right to
fair trial and deprived of a right to speedy trial, and deprived of a right to
protection of the Law and deprived of His civil rights, and deprived of a His

 

right to gurantees to a jury trial and deprived of a right to effective assis

tance of Counsel, without ever being prosecuted or corwicted of a crime.:

32. Exhibit(5), In violation of the plaintiff 4th, 5th, 6th, 8th, And 14th,
Amedment. Ineffective Assistance of Counsel Susan Calvello new that the plain-
tiff was not prosecuted, or convicted or sentence of a felony conviction. Att-
ornet Calvello also new that their was never a felony complaint screener pros-
ection data sheet, to prosecute the plaintiff as a felony offender. attorney
Calvello also new that their was never a felony complaint signed by the New
City Police Department, or a witness of a crime or a witness that saw a crime
take place. Attorney Calvello also new that their was never a felony complaint
with:a.-eleven digit bar code #2015NY03270. To prosecute the plaintiff but Att-
orney Calvello did not that their was also a Defetcive felony complaint with a
fabricated manufactred bar code on it #273078. That was also not filed with
the Court, Attorney Calvello also admits on the sentence minutes that she with
held fabricated brady material and exculpatory evidence from the plaintiff,
she also admits on the record that she would not adopted any of plaintiff mot-
ions even to take his plea back, she ale also admits that she would not help
the plaintiff becuase she was in trial on 100-count traffic Indictment, she
also admits that she did not give the plaintiff any of his legal paperwork
until the day he took the plea deal,: and the other half on the day he got sen-
tence on the dates of October 5, 2017. and December 1, 2017. Attorney Calvello
New that the plaintiff was never prosecuted ard that their was no Indictment
filed with the Court. Cause of Action Monell V. Deprt Soc Servs 436 U.S. 658.

(15)

 

 
STATEMENT OF CLAIM U.S.C. § 1983

 

33. Statement of Claim U.S.C. § 1983 agagimst The City of New York and the
Municipality of New York County, The Supreme Court of New York County Hon.
Arlene Goldberg, The Department of Correction of the State of New York policy— —
maker Commissioner Anthoney J. Annucci, Orleans Correction Superintendent

Karen Crwly, The District Attorney Office of New York County policymaker

District Attorney Cyrus Vance JR Assistance District Attorney Shipla Kalra,
Court Appointed Attorney Susan Calvello, The Defendants committed malicous

  
  
   
  

prosecution and prosecutoral misconduct, and subjected to creul and unusal
pinihment and abuse of discretion, and abuse of process with malice. And
Tllegally Imprisoned the plaintiff without a True Bill of Indictment ever |
filed with a Court, and being Illegally sentence to two Illegal sentences of a _
three to six years, and a six to twelve years of Imprisonment, without a uni-
form sentence & commitment of a felony conviction ever being filed with the
Court, and without ever being prosecuted. And a practice so: persistent and
widspred that it constitutes a cutom though which notice is imposed upon poli- ©
cymaker. In violation of the Plaintiff Rights of The United States Constitut—
ion 4th, 5th, 6th, 8th, And Amendment. The plaintiff was deprived of a right
tofair trial and deprived of his civil rights, deprived of protection of the
Law, deprived of effective assistance of Counsel deprived of speedy trial. and
deprivde guratees to a jury trial.

34. Exhibit(5), In violation of the plaintiff 4th, 5th, 6th, 8th, And 14th,
Amendment. Commissiner Anthoney J. Annucci of the Department of Corrections
created a fabricated manufactred falsified reception classified system data
sheet. To Imprisoned the plaintiff with aanother Illegal sentence of six to
twelve years of Imprisonment, without being certified or authorized by the
Court. The Commissioner then sent the UnAuthorized Directive to Suprintendent
crowly at Orleans Correctional Facility. To Imprisoned the plaintiff for the
next twelve years of his life, the UnAuthorized Directive that was sent to the
Commissioner was.fabricated and manufactred by Hon. Arlene Goldberg and ADA
Shipla Kalra with a fabricated falsified predicate conviction sheet. The defe- |
ctive reception classified systen data sheet was dated Junurary 29, 2018. see
Exhibit(6), The Attorney General Office defualt of a Article 78 without ever
showing a True Bill of Indictment, or a uniform sentence & commitment and then ©
created a fabricated falsified uniform sentence & commitment, to cover up the
fact that the plaintiff was Not ever Indicted or prosecuted or convicted or
sentence, and their was no Grand Jury to Indict. The State of New York and The |
City of New York Lack Subject Matter Jurisdiction. Cause cf Action Monell V. _

 

Deprt Soc Servs 436 U.S. 658. (16)

 
STATEMENT OF CLAIM U.S.C. § 1983
34. Statement of Claim U.S.C. § 1983 against The City of New York and the
Municipality of New York County, The District Attorney Office of New York
County policymaker Cyrus Vance JR, Assistance District Attorney Shipla Kalra,
Court Appointed Attorney Susan Calvello, The Defendants committed malicious

prosecution and prosecutoral misconduct, and abuse of process and abuse of

 

discretion with malice. And policy and act of person with policy making auth-
ority for the municipality, and the municipality was alerted to the Unconstit-
utional actions by its employes. The plaintiff is being subjected to cruel and
unusal punishment, and being Illegally Imprisoned to two Illegally sentences
of a three to six years of Imprisonment, and a six to twelve years of Impriso-
nment, without ever being prosecuted and without a True of Bill of Indictment
ever being filed with the Court, and without a uniform:sentence ’& .commitment:
of a felony conviction ever being filed with the Court. In violation of the
plaintiff Rights of The United State Constitution, 4th, 5th, 6th, 8th, And
4th, Amendment. The plaintiff was deprived of a right to fair trial and depri-~
vide of his civil rights, deprived of a right to due process of the Law, and

deprived of effective assistance of counsel deprived protection of the Law,

35. Exhibit(5), In violation of the plaintiff 4th, 5th, 6th, 8th, And 14th,
Amendment. Hon. Arlene Goldberg created a fabricated manufactred uncertified
uniform sentence & commitment sheet. Without the plaintiff ever being convic-—
ted or prosecuted. To two Illegally sentences of a three to six years of Impr-
isonment,.and used a UnAuthorized directive to sentence him to another Illegal
sentence of a six to twelve years of Imprisonment. That was sent to the county
jail and the Deprtment of Correction of New York State, on the datse of Dech-
eber 1, 2017. and Janurary 29, 2018. And the plaintiff was never prosecuted or
convicted of a crime, Hon. Arlene Goldberg told the plaintiff that He would be
only offered.one' plea deal and it would be the same one that He was offered by
Hon. Jill Konviser, and that if He did not take that plea deal went trial and
lost on any one of the counts, of the defective Indictment that she would run
each of them consectively. And He would get ten to twenty years of Imprisonm-
ent on December 1, 2017. the plaintiff was sentence to a Illegal sentence of
three to six years of Imrisonment. There after He Illegally detained on a stay
of execution for sixty days in the county jail, they told and shpwed him that
He was not sentence and that He would have to go back to Court to be Re-sente~
nce, that did ever happenHon. Goldberg used a UnAuthorized directive to Re-
sentence him to a Illegal'six to twelve years of Imprisonment, that was sent
to the Department of Corrections that was never filed with the Court. See Exh-
ibit(5), Reception Classification System Legal Data Computation. Cause of Act-
ion Monell V. Deprt Soc Servs 436 U.S. 658.

(17)

 

 
SEE SENTENCING MINUTES
EXHIBIT (5)
36. Page 2, Lines 17,18,19,20,22, Defendant plead guilty bofore me on
Otober 5, 2015. to All counts of the Indictment. He was promised six to twelve

   
    
    

years as a second felony offender on each count with two counts to run conse-
cutively with each other for a total of six to twelve years. that was a lie
what the plaintiff was promised by Hon. Arlene Goldberg if He did not take the
Illegal sentence that He was offered by Hon. Jill Konvise of a six to twelve
years of Imprisonment, and go's to trial and lost any of the counts of the
Defective Indictment, that would Run each one of the counts consecutively and
that the plaintiff would get ten to twenty years of Imprisonment.if He lost.
The plaintiff did not ever make any such deal to Run each one of the counts
consecutively, and concurrent and consecutive to get two: Illegal sentences of

a three to six and a six to twelve years of Imprisonment.

37. Page,10, Lines 4,5,6,7,8,9, The plaintiff being sentence to a Illegall
sentence that is not filed with as.a conviction with the Court. Judge Goldberg
sentencing: you are are sentence on each count to and indeterminate term of
Imprisonment of three to six years. Counts one and four are to run consecuvely
with each other. All other counts will rin concurrent. One and four consecu-.:
tive to each other "But Concurrent with all other counts. There was no three
to six or six to twelve of a conviction for Imprisonment, Hon Goldberg does not
ever say any thing about -thezother.counts:and. she:d6es:not “say any, thing: ever
about a six to twelve years of Imprisonment eather. Not.one 6fethél Ebhégakint-
sentences is filed with any Court in the State of New York, The uniform sent-
ence and the Jurisdictionally defective Indictment is also not filéd:with-the
Court. The plaintiff was never prosecuted or convicted of a crime see Exhibit
(1), felony complaint screener data sheet which must be completed and signed
by a Judge, and the Bar code must not be it, the bar code must be on a felony
complaint that was signed by the police and the witness, and filed with the
courts of the State of New York. When Hon. Goldberg says run one and four |...
consecutive "But all other counts that were three to six as well she sentence
the plaintiff to a Illegal three to six, that is not filed with the Court then
she uses a UnAuthorized directive, while being Illegally detained for sixty
days she.then. uses the. UnAuthorized directive, to Re-sentence the plaintiff to
a Illegal six to twelve years of Imprisonment. without a True Bill of Indict-
ment or a uniform sentence & commitment of a felony conviction ever being

filed with the Court, and without ever being prosecuted.

(18)

 
SEE SENTECING MINUTES
EXHIBIT(5)

38. Page 3, Lines 5,6,7,8,9,10,11,12,14,15,16,17,18,19, THE PLAINTIFF BEGGING
FOR HIS PEAL BACK, THE COURT: he sent a letter that we received after, recei-
ved I believe October 26, a letter dated October 26, asking for an extension
to research the case law for motion to withdraw his plea. Ehenlhe,sent:a:.:7
inetion-— MS CALVELLO: 10/24. THE COURT: Received November 6, A duplicate of |
the same allegations on November 27, All of these items were-- copies were
made and sent to counsel. Did you recieve them? MS CALVELLO: yes. THE COURT:
He indicates he cc'd DA's office..Are you adopting either of these? MS.
CALVELLO: No, Judge. THE COURT: The cliams are without completely without
merit in any event. Page 4, Lines 16,17,18,19,20,21,22,23,24,25, THE PALAIN='
TIFF: Any way I can take my plea back? I am asking for my plea back. I would

    
  
 

never tooken it if i had my paperwork and i had this information. can I please
have my plea back? All my rights have been taken from me from the start of not
getting my paperwork and I have been asking my lawer-- I have been calling my
lawer the last two weeks. I put in a motion. I am asking can I please take my
plea back. I don't want my plea. If you want to go to trial, I will go to |

trial. I don't want my plea.

39. Page 5, Lines 1,2,3,4,5,6,7,8,9,10,11,12,13, THE PLAINTIFF: This whole .
thing is defective. you shouled not be sentencing me for this, Mrs. Goldberg.
you know this. I put that in my motion to you, to why I was taking my plea
back. I asked you that and I would like a new Attorney. I would like it if you
can please grant that and not just send me to prison all of my rights were
violated. I didn't know evidence was fabricated and hidden from me, I didn't
know all that was there. I have been asking her for eight months I had asked
her for that. I asked my other attorneys I had for that. can you please give
me a chance to fight this. I never had a chance. Page 6, Lines 6,7,8,9,10,11,
12,13,14,15,16,17,18,19,20,21,22,23,24,25, THE PLAINTIFF: Everything was not
there. It was not there I was cutting my hand. My Question to you is wher if
the video of me cutting my hand. THE COUR: Sir-- THE PLAINTIFF: That is my
Questioning. I am asking you can I take my plea back, Can I take my plea back?
THE COURT: No you cannot. The plea was kowing, voluntarily—- THE PLAINTIFF:
No, it wasn't No, it wasn't. "MS. °CAELVELLO: Judgé I-would Like::toputonsthe
record, so everything is clea, there was paperwork handed over I was the

fourth or fifth lawyer.

(19)

 
It's DNA material that Mr. Walden is talking about he says we did not discuss,
Just so it is clear. The assistant was nice enough to recopy everything to me.
I received that all in july. By August my exepert, Dr. Henning had already all
of that material that is now metioned in that motion by Mr. Walden. It was
analysed. Tt read. I had a conference with the doctor and the material was

given to Mr. Walden as well as that was—-

40. Page 7, Lines 4,5,6,7,8,9,10,11,12,13,14,15,16,17,18,19,20,21,22,23,24,25,
THE PLAINTIFF: It was not given tome. you did not give me that until the day
we came here for sentencing. It is not even in the complaint. It is not even
in the disclosure or Bill of Particulars. It is not even in the discovery. It
is not even the indictment. It is not.

That's under 240.20. you are supposed to have that there and tell me that. you
not give me that. you didn't give me that until that day day because I would't
have did that. Ain't no way in hell I would have did something like that. you
are sitting here saying i am lying. you didn't. you handed me two. One befor
that and one on the 20th. you handed me two. There is no way i would have did
that . I wouldn't have took this sentence. There is no way. I've calling you |
for two or. three weeks. two or three weeks even prior to meet with you and ask
you to sit down and go over this. Maybe to ask to. adopt the motions. Dis you-
I asked you if you could call me to the courtroom. I asked you that. MS. CALV_
ELLO: Stop screeming, Mr. Walden.

41. Page 8, Lines 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17,18,19,20,21,22,23,
24,25, THE PLAINTIFF: I asked you that. I sorry abourt that. MS CALVELLO: stop
sceeming. THE COURT: you have to stop screeming and talking. MS CALVEELO: Let
the record be clear since November 1, I have been on trial on a 100-count |
traffic indictment and ther are six defendants. and I made the time today. we
are not done and not going to be done until Janurary, which is why I could not
do a video. Because we are in court from 9 until 6 every day since November 1,
so I have not been ignoring those calls. Judge Dwyer is not giving time to
counsel wistits. That is wher I have been and will continue to be until Janu.
rary. I did take time to read all of the information at 11 0,clock at night
that is supplied very nicely by your law secretay and I would not have adopted
the motions. Just Mr. Walden is clear. I read it and would not adopt them. THE
COURT All right. THE PLAINTIFF: Okay-- THE COURT: Hold. you have to stop talk-
ing. THE PLAINTIFF: can I please take my plea back? THE COURT The anwer is no.

(20)

 

 
42. Page 9, Lines 19,20,21,22,23,24,25, THE PLAINTIFF: I don't agree. I do not
agree with this. I do not agree with this. you are violating every one of my
Constitutional rights. I should not sentenced today. I should not. I should
have aright to get effective counsel. I don't have that. THE COURT: you have
effective counsel. THE PLAINTIFF No. I don't No, I don't. No, I don't.

43. Page 10, Lines 1,2,4,5,6,7,8,9, THE PLAINTIFF: The complaint.is defective
everthing on the indictment is defective.

you are sentenced on each count to an indeterminate term of three to six »..»
years,.Counts one and four are to run consecutively with each other. All other
counts will be concurrent. One and four consecutive to each other "But concu-

rrent with all other counts.

  

The plaintiff was never sentence to a three to six or a six to tweleve years,
of Imprisonemt..The plaintiff was never prosecuted and was never convictédcéf
a crime, the plaintiff.was: never even arrested their is no arrest of the plai-
ntiff that was ever filed with court, the plaintiff was kidnapped by the Dist-
rict Attorney Office and the New York City Police Department. The plaintiff
would ask the Defendants in this complaint to show the plaintiff and-prove to
the District Court that the plaintiff is convicted and Barred by Heck. And .
show the District Court that you the Defendants did not violate the plaintiff
4th, 5th, 6th, 8th, And 14th, Amendment. The District Court should aiso no the
plaintiff did never signed any thing to waive any of his rights; and he did
not ever waive any of his right on the record. The plaintiff plea deal was not
voluntary it was a involuntary-plea To sum it all up the Dfendants did what
they been doing fabricated and manufactured and falsified evidence, Exhibit(1)
first page tells it all.

(21)

 

 
STATEMENT OF CLAIM U.S.C. §§§1983 & 1985 & 1986
43. Statement of Claim U.S.C. §§§1983 & 1985 & 1986 against The City of New

 

York and the Municipality of New York County, The State of New York Supreme
Court Appellate Division First Department Justice Ellen Gesmer, The Supreme
Court of New York County Hon. Arlene Goldberg, The District Attorney Office
Of New York County policymaker District Attorney Cyrus Vance JR, Assistance
District Attorney Shipla Kalra, The Defendants commimtted malicious prosecu-..
tion and prosecutoral misconduct, and civil rights conspiracy and abuse of
process and and abuse of discretion with malice, and deprivation of a Constit~
utional statutory right, and requirement that particular policy be the moving
force behide a Constitutional violation. that an official policy of the munic
ipality caused the Constitutional injury. The plaintiff is being Illegally
Imprisoned without a True Bill of Indictment, ever being filed with a Court.
and being Illegally Imprisoned without a certified uniform sentence & commit-—
ment of a felony conviction ever being filed with the Court. The plaintiff is
being subjected to cruel and unusal punishment and deprived of a right to fair
trial and deprived of his civil rights, and deprived of protection of the Law
and dperived of a right to due process of the Law, The plaintiff Rights of the
United States Constitution, .4th,5th, 6th, 8th, And 14th, Amendment. Are being
violated.by the Defendants.

44, Exhibit(6), In violation of the plaintiff 4th, 5th, 6th, 8th, And 14th,
Amendment...Justice Ellen Gesmer an Defendants created a fabricated manufactu- .
red uncertified Denying Leeave to Appeal. Under procedure Law § 450.15. and
460.15. that was sent to the plaintiff on the dates of March 19, 2019. and
August 10, 2018. and Febuary 26, 2019. The issue is the plaintiff did not file
a Application for leave to Appeal. Because the plaintiff was never convicted
or sentence as a felony offender, and because the Appellate .Court:refuses: toc
compel, the Defendants to show a True Bill of Indictment or a sentence of a
conviction filed with the Court. The plaintiff has exhausted his remedys he
has filed four Article 78 writ of prohibitions, to the Appellate Court and the
defendants and they have defualt on all four of them. The Appellate Court has
been conspring with the Defendants denying the plaintiff Article 78, to show
proof of Jurisdiction. See Exhibit(4), Article’78 March 21, 2019 April 14,
2016. October 11, 2018. Janurary 11, 2018. Justice Ellen Gesmer created this
defective Leave to Appeal falsified document so that the plaintiff would go
away. The Defendants did not ever prosecute or convict the plaintiff and the
defendants Lack Subject Matter Jurisdiction, that why they cant get past the
Article 78 because its all about Jurisdiction. Cause of Action Monell V. Deprt
Soc Servs 436 U.S. 658.

 

 

(22)

 

 
STATEMENT OF CLAIM U.S.C. §§§1983 & 1985 & 1986
45. Statement of Claim U.S.C. §§§1983 & 1985 & 1986 against The Supreme Court
of The State of New York Appellate Division First Department Deputy Clerk
Margaret O. Sowah, The Attorney General Office of The State of New York polic-

 

ymakey Attorney General Lititia James Assistance Attorney General Charles San-
ders, The Supreme Court of New York County Hon. Arlene Goldberg, The District
Attorney Office of New York County policymaker District Attorney Cyrus Vance
JR, Assistance District Attorney Shipla Kalra. The Defendants committed mali-
cious prosecution and procutoral misconduct and abuse of discretion, and abuse
of process and civi rights conspiracy. The Defendants are conspring to with
each other to keep the plaintiff Illegally Imprisoned without a True Bill of a
Indictment being filed with the Court, and without a uniform sentence & commi
tment of a certified felony: convictton:ever -béing. filed with “the “coiirt . “aad
deprivation of constitutional or statutory right and Municipality alerted to
the Unconstitutional by its employes, and failure to trainand supervise subor-
dinates. In violation of the Plaintiff Rights of The United States Constitut-
ion , 4th, 5th, 6th, 8th, And 14th, Amendment. The plaintiff is being deprived
of his civil rights deprived of a right to fair trial and deprived of a right
to due process, deprived of a right to protection of the Law and subjected to
cruel and unusal punishment, deprived of equal protection of the Law.

46. Exhibit(4)(6), In violation of the plaintiff 4th, 5th, 6th, 8th, And 14th,
Amendment: On March 21, 2019. Janurary 11, 2018. April 14, 2016..The Appellate
Court First Department and Defndants committed civil rights conspiracy. by
sending the plaintiff three defective Notice of Entry on the the above dates
that were never filed filed with the Court. They are from three Article 78
writ prohibitions that were denied on the dates question, to show proof of a
True BI11 of Indictment and if any prosecution of the plaintiff ever took
place which did .mot happen. And if there was ever a felony conviction ever
filed with the Court which also did not happen, on the date of April 4, 2019.
the plaintiff filed a Reargunet motion to reargue a motion that was denied on
March 21, 2019. that was denied with a defective Notice of Entry dated.June
27, 2019, that is not filed with the Court and sent back to the Appellate
Court and AttorneY General and defendants as rejected, the plaintiff then sent
a Notice of Settlement to the Clerk of Court Deputy Margaret Sowah who is now
apart of the conspiracy because she refuses to signed the Notice of Settlement
to release the plaintiff on the defualt of settlement. Without any Opposition
from the defendants which the plaintiff filed to be signed the Clerk on July
28, 2019. by the Deputy Clerk Margaret Sowah. The plaintiff is: being Illegally
Imprisoned. Cause of Action Monell V. Deprt Soc Servs 436 U.S. 658.

(23)

 

 

 
STATEMENT OF CLAIM §§5§1983 & 1985 & 1986

 

47. Statement of Claim U.S.C. §§§1983 & 1985 & 1986 against The City of New
York and the County of New York, The Supreme Court of New York County Hon.
Arlene Goldberg, .The District Attorney Office of New York County policymaker
District Attorney Cyruse Vance JR, Assistance District Attorney Shipla Kalra,
The New York City Police Department policymaker Commissioner James Onell
Detective James Meehan Sheld#6445, Detective Steve Stanley Sheld#6554, ‘The
Defendants committed malicious prosecution and civil rights conpiracy, and
without probable cause to arrest and without probable cause to prosecute and

Illegalle search and seizure, an abuse of process with malice. The plaintiff

    
 
   
 
   
  

is being Illegally detained and Illegally Imprisoned without True of Indict-
ment, and without a uniform sentence & commitment of a felony conviction being |
filed with the Court. In violation of the plaintiff Rights of The United State -
Constitution, 4th, 5th, 6th, 8th, And 14th, Amendment. an failure to trian its
ADA and failure to adeuatley train and supervise its police officers, actions
under the coler of Law. The plaintiff was deprived of due process of the Law

deprivied of a fair trial deprived of his civil rights and protection of Law.

48. Exhibit(3), In violation of the plaintif 4th, 5th, 6th, 8th, And 14th,
Amendment. The :-Defendants in the above capition conspired with each other

in civil rights conspiracy action. To create a fabricated manufactred with
falsified information, Order of .Supocena under Title 18, § 2703 of the United
States Code, ording Metro Pcs/T-Mobile and Sprint Spectrum. The disclosure of
all of the plaintiff ceil phone information, cell sites incoming calls out
going calls text messeges and all other information on the plaintiff phone.
The Illegally Order of Supoena was signed and dated by Judge Jill Konviser and
ADA Shipla Kalra, on the dates March 10, 2017. and March 15, 2017. Detective
James Meehan and Detective Stanley sent falsified information to ADA Shipla
Kalra to be used on the UnAuthorized document. ADA Shipla Kalra and defendants ©
uses treats agaist Metro Pcs/T-Mobile if they dont disclose the information,
that if they dont they will face a fine contempt and that could be Imprisoned,
a "CTass "A" Misdemeaner. The defendants also adds a seven count Defective
felony complaint to the UnAuthorized document. The plaintiff did not ever give
permission to the defendants to search his cell phone, The ADA Shipla Kalra
and Judge Konviser new that they could not prosecute the plaintiff, they asked
fer the-:dates-of=Fuly “172 20:55: amtik August 20 -:201%2- Stled pila vis

Cause of Action Monell Vv. Deprt Soc Servs 436 U.S. 658.

(24)

 
STATEMENT OF CLAIM U.S.C. §§51983 & 1985 & 1986

 

48. Statement of Claim U.S.C. §§§1983 & 1985 & 1986 against The City of New
York and the Municipality of New York County, The Supreme Court of New York
County Hon, Arlene Goldberg Hon. Jill Konviser, The District Attorney Office
of New York County policymaker District Attorney Cyrus Varice JR, Assistance
District Attorney Shipla Kalra, The Attorney General Office of the State of
New York policymaker Attorney General Lititia James Assistance District Attor-
ney Charles Sanders, The Defendants committed malicious prosecution and prose-
cutoral misconduct, and civil rights conspiracy and abuse of process and:
malice. The Municipality was alerted to the Unconstitutional action by its
employes and requirement that particular policy be the moving force behide a
Constitutional violation, deprivation of a Constitutional. or statutory rights.
The plaintiff is being Illegally Imprisoned without ever being prosecuted and
without a True Bill of Indictment, and without a uniform sentence & commitment
of a felony conviction ever being filed with the Court, without. due process of
the Law and deprived of a fair trial. In violation of the plaintiff Rights of
The United States Constitution, 4th, 5th, 6th, 8th, And 14th, Amendment. and
deprived of his civil rights and subjected to cruel and unusal punishment.

49, Exhibit(4), In violation of the palintiff 4th, 5th, 6th, 8th, And 14th,
Amendment. The Attorney General and Defendants have Defualt four times on

four Article 78 writ of prohibition motions. On the dates of April 14, 2016.
October 11, 2018. Jarurary 11, 2018. March 21, 2019. To compel the defendants
to show proof of Subject Matter Jurisdiction, and a True Bill of Indictment
and proof of a speedy trial motion being filed with the Court, as well asa
uniform sentence & commiment of a felony conviction, .béing filed with. the
Court. All Article 78 motion were denied by the Appelate Divisision First
department, without any reason of Law. The Defendants did ever show proof of
the plaintif ever being prosecuted, and that it ever had Subject Matter Juris-
diction. After the defualt of March 21, 2019. like all other defualts in the
past. The Assistance Attorney General Charles Sanders, Hon. Goldberg Hon. Kon-
viser and ADA Shipla Kalra, conspired with each other to create two Illegal
fabricated manufactred opposition motions to the plaintiff, that were not
filed with the Court. A falsified speedy trial motion that was created by Hon.
Konviser and ADA Kalra dated March 7. 2016. and a falsified uniform sentece &
commitment created by Hon. Goldberg and ADA Kalra. ‘The Defendants used civil
rights conspiracy to keep the plaintiff Illegally Imprisoned without ever
being prosecuted. Cause of Action Monell V. Deprt Soc Servs 436 U.S. 658.

(25)

 

 
CAUSE OF ACTION &! INJURIES: "CONSTITUTIONAL VIOLATION

49. THE PLAINTIFF WAS DENIED A FAIR TRIAL WITH MALICIOUS PROSECUTION, WITH
FABRICATED MANUFACTRED EVIDENCE, WITH MALICE AND WAS NOT EVER PROSECUTED. IN.
VIOLATION OF HIS RIGHTS OF THE UNITED STATES CONSTITUTION, 4th, 5th, 6th, 8th,
and 14th, AMENDMENTS. THE PLAINTIFF IS INTENTIONALLY SUBJECTED TO VINDICTIVE
PROSECUTION ‘TACTIVES, AND SUBJECTED TO CRUEL AND UNUSAL PUNISHMENT, AND IT IS
CLAIMED THAT THE CITY OF NEW YORK AND MUNICIPALITY OF NEW YORK COUNTY, AND THE
STATE OF NEW YORK, COMMITTED MALPRACTICE MOREOVER AS A CONPIRACY CLAIM IS
BEFORE THIS COURT, FOR CONSPIRING WITH OTHERS INCLUDING NUMEROUS LEGAL AID AND
(18)(B) ATTORNEY'S ASSIGNED T O THE PLAINTIFF, TO ILLEGALLY DETAINED AND ILLE-
GALLY IMPRISONED THE PALINTIFF, WITHOUT A WITHOUT DUE PROCESS OF THE LAW. AND
WITHOUT TRUE BILL OF INDICTMENT. EVER BEING FILED WITH THE COURT, AND WITHOUT A
UNIFORM SENTENCE IN COMMIMENT OF A FELONY CONVICTION BEING FILED WITH THE STAT
OF NEW YORK, TO TWO ILLEGALLY SENTENCES OF A THREE TO SIX AND A SIX TO TWELVE
YEARS OF IMPRISONMENT, THE PLAINTIFF WAS OF DEPRIVED OF HIS CIVIL RIGHTS DEPR-
IVED OF A RIGHT TO EFFECTIVE ASSISTANCE OF COUNSEL, AND DEPRIVED OF A RIGHT TO
SPEEDY TRIAL, DEPRIVED OF A RIGHT TO PROTECTION OF THE LAW, DEPRIVED OF HIS
RIGHT TO GURANTEES TO JURY TRIAL AND DEPRIVED OF A RIGHT TO ILLEGAL SEARC AND
SEIZURE, THE PLAINTIFF IS CLAIMING MALICIOUS PROSECUTION WITH FABRICATED AND
MANUFACTRED WITH:FALSIFTED EVIDENCE, WITHOUT EVER BEING PROSECUTED WITHOUT A
TRUE BIL: OF INDICTMENT OR UNIFORM & COMMITMENT BEING FILED IN THE STATE OF
NEW YORK, WITHOUT DUE PROCES OF THE LAW, AND DEPRIVED OF HIS RIGT TO BE
INFORMED WITHIN SIX MONTHS OF CHARGES, FALSE IMPRISONMENTAND FALSE ARREST,
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS, GOSS NEGIGENCE AGAINST THE CITY
OF NEW YORK AND MUNICIPALTY OF NEW YORK COUNTY AND DEFENDANT"S OBSTRUCTED
JUSTICE, BY MANUFACTRED MANUFACTURING AND FALSIFING EVIDENCE, AND CONSPIRACY
TO ILLEGAL, IMPRISONED THE PLAINTIFF WITHOUT DUE PROCESS OF THE LAW, AND TO
PUT HIS LIFE IN DANGER. (SEE 42 U.S.C. §§§1983 & 1985 & 1986), THE PLAINTIFF
HAS SUFFERED EMOTIONAL AND ALSO PHYSICAL & MENTAL SUFFRING AND REQUEST MONTTI-
ERAY AND COMPETSATOREY DAMAGES IN THE FULL. AMOUNT OF $ 25.000.000.00 DOLLARS.
AND FOR EACH DAY THAT THE PLAINTIFF IS BEING ILLEGALLY IMPRISONED WITHOUT EVER
BEING PROSECUTED AND WITHOUT A TRUE BIL OF INDICTMENT, AND WITHOUT A UNIFORM
SENTENCE & COMMITMENT OF A FELONY CONVICTION BEINGFILED WITH THE COURT, UNITL
THE PLAINTIFF IS RELEASED $5000. DOLLARS A DAY UNTIL THE PLAINTIFF HAS BEEN
RELEASED. THE STATE OF NEW YORK COURTS LACK SUBJECT MATTER JURISDICTION.

EXECUTED THIS. 23 DAY OF AUGUST 2019.

 

 

 
I declare under penalty of pujury that on August °° 2019. I deliverd this
Rule 15(15) Amended Supplemental Civil Rights Complaint 42 U.S.C. §§§1983 &
1985 & 1986. to the autorities at Orleans Correctional Facility to be mailed
to the United States Postal Service to the Southern District Court Of New York

E t/a
LEAL

Signature of Plaintiff

I declare under penalty of purjury
Dated: August 7° 2019.

 
  

John Walden

Name of Prison Facility and
Address, Orleans Correctional
‘Facility, <= 3531 :Gaines “Basin Road
Albion N.Y. 14411.

Din# 18R0155.

 

 

 

 
EXHIBIT
(1)

 

 
Criminal Court of the City of New York
New York County
Felony Complaint

The People of the State of New York
vs.

DEFENDANT: CHARGES: . nacucs

a | ae
MANHATTAN NY : | | i wun

Interpreter: Language Screener: KALRA, SHILPA - TB30

 

    

——
—

 

 

 

 

 

 

 

 

Notices Served at Arraignment: Adjournment:
CI CPL 190.50 - Grand Jury Part Date:
HI Vieng rane any sary (CCPL 180.80/30.30 Waived
(C] CPL 710.30(1) (A) - Statement Bail Condition:
[-] CPL. 710.30(1) (B) - Identification ; '
[] CPL 250.20 - Alibi
[1] PL 450.10(48 hrs /15 days) - Property (Ins. Go. Bond) (Cash) (Other)
urety Exam - 48 hours/72 hours
Cis
[J OTHER: [-] Temporary Order of Protection

["] ART. 730 Exam Ordered
(-] Medical Attention

["] Protective Custody

[] Suicide Watch

(-] Psychiatric Evaluation

 

 

 

 

 

Arresting Officer Court Reporter Date Part
STEVEN STANLEY

 

 

 

 

 

 

 

Judge:

 

 
   

NEW YORK GITY
CRIMINAL JUSTICE AGENCY Interview

 

  
  

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 
     
     
    
   

 

 
 

 

 

CJA LOG Page Line #
INTERVIEW REPORT g
12 10

Name: WALDEN, JOHN

Age: 49 Interview Date: 2044-08-20

DoB: 1965-11-26 Interview Time: 14:02:00 Artest Dai ~

Sex: MALE CJA Interviewer: NI 50 Arrest:Charges: ce 4 = 140. 20° :

Hispanic? NO interview Location: CB ee Be

Race: BLACK interview Language: ENGLISH oe)
RESIDENCE/FAMILY

Current Address: 399 STH AVENUE, Boe old LAL 0 Prior Adcress: DK EAST 126TH STREET
City, State, Zip: NEW YORK, NY, 10001 City, State, Zip: NEW YORK, NY 99999
Lives With: Lives Alone

Contact: SELF . Contact: RA

Relationship: \ Relationship: FRIEND

Phone #: 347-488-8777 Phone #: NA

Length at Current Address: "Years Months Weeks Length al Prior Address: Years 5 Months

{Contact still Resides at Prior Address? NO

Alternate Address:

  
    
 
    
  
   
  
   

 

Fey - fon has Guelinbia - Me

‘ Expects Someone at Arraignment?

NO

    
 

 

 

 

 

   
   
  
 

 

City, State, Zip: Name:
Contact: Zz. YA AS _ Ss: FE ‘ Relationship:
Relationship: AX) Aindnaw
Phone #: iJ ‘Cr
EMPLOYMENT
Employed? UNEMPLOYED Does Defendant Provide Support for Others? NO
Job/Position: _ il _ lf "Yes" How Many? :
Employer: S 7 df) uy vy Other Sources of Financial Support: Welfare Defenda
Address: ‘ . ‘
City, State, Zip: ce eeneneen ee ae en
Length of Employment: Years: Monihs: Highest Grade: 16
Hours Worked/Week: in School? NO
Avg. Net Pay: Name:
Pay Period: in Training Program? NO
Length of Unemployment: Years: Months: 1 Name:
| Other Employment Status: NONE “}in Treatment Program? NONE

  
  
  
 
   
  
 

 

 

 

 

 

 

 

 

    

   

 

 

 

 

 

 

Miscellaneous Comments

 

 

NP
DK
NA =Not Applicable

= No Phone
= Doesn't Know

 

NC

   

= Refuses to Answer
= Not Calculated

 

 

 

 

510.30 and open cases. However, a positive assess:
does not consider other criteria listed in CPL 54 0.30 such as th

his report assesses the defendant's risk of flight by considering the following: communit
ment is withheld for defendants with outstandi

y tles and warrant history as defined in seciions 2(a){il) and 2(aVti
ng bench warrants altached to their NYSID sheet at the
@ defendant's mental condition, the weight of the evidence, or the possible sentence.

    

 

DEFENDANT'S RESPONSE VERIFICATION

CJA RECOMMENDATION :

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 Has the defendant lived at his/ner current address for 1.5 years or more? “fo YES
2 _ | Does the defendant live with parent, spouse, C/L spouse of 6 months, grandparent, or : NO MODERATE RISK FOR ROR |
legal guardian?
3 Does the defendant have a working telephone in residence/cell phone? YES 1
4 Does the defendant report a NYC area address? YES ,
5 Is the defendant employed, or in school or training program, full time? NO
6 Does the defendant expect someone at arraignment? NO
7 Does Prior Warrant equal Zero? { YES |
8 Does Open Case equal Zero? YES 1
TOTAL POINTS 5

    

 

Verification Reference Source: NO CONTACTS PROVIDED

 

 

CJA is not the official source of data provided in gray-shaded area

 

 

 

   

 

 
Alerts Sheet

 

Arrest ID: M15662105 Arrest Date: 2015-08-20 Arrest Time: 09:00:00

Name: WALDEN, JOHN Sex: MALE ' Race: BLACK

NYSID: —-09987141Z DOB: 26-Nov-1965

Charges:

CHARGE ATTEMPT? LAW CODE CLASS TYPE COUNTS
TOP N PL 1402000 D A 1

Additional Paperwork Received: N

Notes:

DEFENDANT SOUGHT AS PERP ON ICARD NO. 12015027426. NOTIFIED PO ROHE @ RISC/PO SANCHEZ IN ROOM 132.
DEFENDANT SOUGHT AS PERP ON ICARD NO. 12015026452. NOTIFIED PO ROHE @ RISC/PO SANCHEZ IN ROOM 132.
DEFENDANT SOUGHT AS PERP ON ICARD NO. 12015025650. NOTIFIED PO ROHE @ RISC/PO SANCHEZ IN ROOM 132.
NO RECORDS FOUND FOR ICARD NO. 12015025632. ICARD CANCELLED.

NO RECORDS FOUND FOR ICARD NO. 12015026449. ICARD CANCELLED.
NO RECORDS FOUND FOR ICARD NO. 12015027307. ICARD CANCELLED.

 

 

Warrants:
Warrant Search Type: NYSID Search
Warrant Type: 1-Card
Warrant Num Warrant Date Warrant indictment Num Warrant Docket Num Det Name Def Sex Def DOB Def NYSID
12015025632 05-Aug-15 ~ . WALDEN, JOHN M 26-Nov-65 099871412
12015025660 08-Aug-15 “ WALDEN, JOHN M 26-Nov-65 009871412
Wartant Sonct Type. Lone setts sn name
Warrant Type: |-Card
Warrant Num Warrant Date Warrant indictment Num Warrant Docket Num Def Name Def Sex Def DOB Def NYSID
[2015027426 18-Aug-15 ae WALDEN, JOHN M 26-Nov-65
Warrant Search Type: NYSID Search
Warrant Type: 1-Card
Warrant Num Warrant Date Warrant Indictment Num Warrant Docket Num Dei Name Dei Sex Def DOB Def NYSID
12015026452 11-Aug-15 a WALDEN, JOHN M 26-Nov-65 099871412
onan nag gga a eee ae :  pcoen coum . . ' a . oe . ener sown

12015026449 10-Aug-15 Ss WALDEN, JOHN M 26-Nov-65 09987141Z

 

 

 
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

THE PEOPLE OF THE STATE OF NEW YORK.
-against-

JOHN WALDEN,

THE GRAND JURY OF THE COUNTY OF NEW YORK, by this indictment, accuses the

RD DEGREE, in violation of Penal Law

 

defendant of the crime of BURGLARY IN THE THI
§140.20, committed as follows:

The defendant, in the County of New York, on or about July 7, 2015, knowingly entered and
remained unlawfully in the building of RPG located at 119 West 57th Street with intent to commit a

crime therein.

SECOND COUNT:
AND THE GRAND JURY AFORESAD, by this indictmeni, further accuses the defendant

D DEGREE, in violation of Penal Law §140.20,

 

of the crime of BURGLARY IN THE THIR
committed as follows:

The defendant, in the County of New York, on or about July 14, 201 5, knowingly entered
and remained unlawfully in the building of Deep Focus located at 460 Park Avenue South with

intent to commit a crime therein.

 

 
THIRD COUNT:

AND THE GRAND JURY AFORESAD, by this indictment, further accuses the defendant
of the crime of BURGLARY IN THE THIRD DEGREE, in violation of Penal Law §140.20,
committed as follows: |

The defendant, in the County of New York, on or about J uly 28, 2015, knowingly entered
and remained unlawfully in the building of Stripes Group located at 402 West 13th Street with

intent to commit a crime therein.

FOURTH COUNT:

AND THE GRAND JURY AFORESAD), by this indictment, further accuses the defendant

 

of the crime of BURGLARY IN THE THIRD DEGREE, in violation of Penal Law §140.20,
committed as follows:
The defendant, in the County of New York, on or about August 8, 2015, knowingly entered

and remained unlawfully in the building of MCD Partners located at 138 West 25th Street with

intent to commit a crime therein.

FIFTH COUNT:

AND THE GRAND JURY AFORESAID, by this indictment, further accuses the defendant

 

of the crime of BURGLARY IN THE THIRD DEGREE, in violation of Penal Law §140.20,
committed as follows: | .

| The defendant, in the County of New York, on or about August 14, 2015, knowingly entered
and remained unlawfully in the building of Insignia located at 6 East 39th Street with intent to

commit a crime therein.

 

 
SIXTH COUNT:

AND THE GRAND JURY AFORESAD, by this indictment, further accuses the defendant

 

of the crime of BURGLARY IN THE THIRD DEGREE, in violation of Penal Law §140.20,
comunitted as follows: | |

| The defendant, in the County of New York, during the period from August 14, 2015 to
August 17, 2015, knowingly entered and remained unlawfully in the building of PAC Program

located at 6 East 39th Street with intent to commit a crime therein.

SEVENTH COUNT:
AND THE GRAND JURY AFORESAD, by this indictment, further accuses the defendant

) DEGREE, in violation of Penal Law §140.20,

 

"of the crime of BURGLARY IN THE THIR
committed as follows: |

The defendant, in the County of New York, on or about August 1 7, 2015, knowingly entered
and remained unlawfully in the building of Dr. Estelle Lasaumdra located at 20 East 46th Street with

intent to-commit a crime therein.

EIGHTH COUNT:

AND THE GRAND JURY AFORESAID), by this indictment, further accuses the defendant

 

 

of the crime of BURGLARY IN THE THIRD DEGREE, in violation of Penal Law §140.20,

 

committed as follows:
The defendant, in the County of New York, on or about August 17, 2015, knowingly entered

and remained unlawfully in the building of XG Consultant Group located at 20 East 46th Street with

intent to commit a crime therein.

 

 
NINTH COUNT:
AND THE GRAND JURY AF ORESAID, by this indictment, further accuses the defendant

of the crime of BURGLARY IN THE THIR

 

D DEGREE, in violation of Penal Law §140.20,
committed as follows:
The defendant, in the County of New York, on or about August 18, 201 5, knowingly entered

and remained unlawfully in the building of Work Group located at 560 Broadway with intent to

commit a crime therein.

CYRUS R. VANCE, JR.
District Attorney

 

 
16

4

1§

 

 

10
Willoughby

goes. i'm going to step out for just one
minute.

9

(ADA KALRA STEPS OUT OF GRAND JURY yw

ROOM AND RETURNS) a

Q. This is the video that you pullea,W
is that correct? Vv
A. Correct .Y

MS. KALRA: I'm just going to fast #
forward to the end of it¥

{MACHINE TURNED ON, VIDEO BEING ¥
PLAYED) ¥

MS. KALRA: All of it is in

evidence.

“Q. That's the individual, is that
correct?

A. Yes.

Q. Ana those are the laptops, is that
right?

A. Yes.

Q. And just, if you could, briefly

describe what the male was wearing?
~ note the grand jury saw it, but
if you could put it on the record.
A. Looks like he was wearing a white

shirt with a black backpack that he had on.

 

 

 
Bb?

SO

10

amt

12

16

17

18

13

20

24

221

23

24

25

 

 

ii

Willoughby
Q. Looked like a white chef coat, is
that: right?
. A. Yeah.

MS. KALRA: All right. tI have no
further questions for this witness.

‘Are there any questions from the
grand jury?

Seeing none, you're excused.

(MACHINE TURNED OFF)

(WITNESS EXCUSED)

JMS

 

 

 
 

 

36

Meehan
. pn
a .
“
A Yes.
/ ;
/ ®- And as a result of
f

  
  
 

investigation, did you make an arrest?

A. Yes.

Q. And who did you arrest?

A. John Walden.

Q. Now, just to be clear, I -- hav

you ever had any prior contact with the
defendant, John Walden?
A. Yes.
Q. And how many hours of contact wduld
ou say that included?
A. Three.

Q. Three hours?

   
 
 

Q. AT uring the course of this
arrest, how many hours of contact did you have
with the defendant?

A. About three also.

MS. KALRA: Now, you heard
testimony from the detective that he had
prior contact. You're not to speculate
as to what that contact is, but just to
consider that in terms of determining his

credibility regarding -- in regard to

 

 

 
1g

17

1g

at 515 West 145th Street, Room 3210?

  
 
  

 

 

38
Meehan

   
  

investigation, did you execute a s
a“

a

h warrant

 

 
  

signed by a judge?
A. Yes.
Q. And is that the same room where the

defendant was staying and apprehended?

A. No.
Q. All right. Now, I'm going to mark
for identification a series of photos, 1 -- 3-A

through G. I'll just deemed them marked for
now. Do you recognize those photos?

A. Yes, I took them.

Q. And what are they photo £?

A. The first e is nc watehe) the
second-and-third is the front and the back of a

ed

¢@ silver dollar coin;“the fourth is the black

ma

  
 
 
 

Kackpacko#ith the, hite stripe, the citheis
a
the wHite chef's jacket, )the sixth is two

and @ other is a photo of his
sneakers he wis wearing, John Walden.

Q. So, minus the last photo of the --

  

of the sneakers that Mr. Walden was wearing,

the other photos are all property that you

 

 
 

 

Vega

Q. You are -- these are your initials
on the disc before you, correct?

A. Yes, it is.

MS. KALRA: At this time, I'm
moving into evidence Grand Jury Exhibit
Number 11.

Q. Now, detective, if you could
briefly describe for the Grand Jury what that
video shows. |

A. The video footage shows -- tts a
camera. It's of the lobby of the location. ft
shows the defendant exiting the building.

QQ. When you say defendant you mean a

Male, correct?

re

Yes.

Q. Can you describe what that person
Looks like?

A. He is a male black wearing a white
shirt. I don't know roughly five six, five
seven.

Q. When you say white shirt, can you
describe is ita chef jacket, a button-down?

A. A chef jacket.

Q.. Do you recall what color his pants

were?

 

 

 
 

mm mes

am om

am tm om:

 

Page 1 of 3

CRIMINAL COURT OF THE cry OF NEW YORK
COUNTY OF NEW YORK

THE PEOPLE OF THE STATE OF NEW YORK

 

FELONY
-against- ‘

John Walden (M 49), _ | ADA Shilpa Kalra

(212) 335-9095
Defendant.

 

 

Detective James Meehan, Shield 06445 of the Midtown South Precinct Detective.

Squad, states as is follows:

The defendant is + charged with:

PL 140.20 - Burglary in the Third Degree .
: (defendant. #1: 7 counts)

At the times and places desctibed below in the County and State of New York,
the defendant knowingly entered and remained unlawfully in a. building with intent to
commit acrime therein.

The factual basis for this charge is as follows: —

I am informed by an individual, of an addtess known to the District
Attormey’s Office, that he is the office manager for an advertising company located at 460

_ Park Avenue South, Sth floor, New York, N'Y. I am futther informed that on July 14, 2015,

he noticed that approximately 7 Apple laptops were missing. I observed surveillance video
from July 14, 2015 at 460 Park Avenue South, 5th floor that shows a mate, dressed in 4 white
chef jacket, black pants, andl a black backpack, enter the office on the Sth floor, and use @
tool to pry the office door open. The-video further shows thé male leave about 15 minutes
later with a full backpack. I recognized the male in the video as the defendant » Joba Walden
since I previously atrested him in June, 2011.

I am informed by a second individual, of an address known. to the
District Attorney's Office, that he is the CRO for a Title Agency located at 6 East 39th
Street, 7h floor, New York, NY. ] am further informed that on August 14, 2015, he
observed surveillance video from August 14, 2015 at 6 Bast 39th Street, 7h floor that shows
that at about 7:36pm a black male, dressed in a white chef jacket, black pants, and a black
backpack, enters the office on the 7th floor, pries the office door open, and enters the office.
The video ‘further shows the male running out a few minutes later, I also watched the video:
and recognized the male in the video as the defendant John Walden.

Tam informed by a third individual, of an address known to the District

 
IRR eB wag

ems mom.

oe sem oes on

CRIMINAL COURT OF THE CITY OF NEW YORK
COUNTY OF NEW YORE

THE PROPLE OF THE STATE OF NEW YORK
FELONY
-against- ‘

John Walden (M 49), _ | ADA Shilpa Kalra
(212) 335-9095
Defendant. :

 

 

Precinct Detective
Squad, states as follows: . ,

The defendant is charged with:

PL 140.20 - Busglaty in the Thitd Degree.
(defendant, #1: 7 counts)

At the times and places described below in the County and State of New York,
the defendant knowingly entered arid remained unlawfully. in a. building with intent to
commit a crime therein,

The factual basis Sor this change is as follows: |

Tam informed by an individual, of an address known to’. the Disteict
Attomney’s Office, that he is the office manager for an advertising company located at 460

“Park Avenue South, Sth floor, New York, N'Y. I am futther informed that on July 14, 2015,

he noticed that approximately 7 Apple laptops were missing. I observed surveillance video
from July 14, 2015 at 460 Park Avenue South, 5th floor thar shows a male, dressed in a white
chef jacket, black pants, and a black backpack, enter the office on the Sth floor, and use a
tool to pry the office’ door open. The-video further shows thé male leave about 15 minutes
later with a full backpack. I recognized the male in the video as the defendant, John Walden _

since I previously arrested him in June, 2011. :

I am informed by a second individual, of an address known- to the
District Attomey’s Office, that-he is the CEO for a Title Agency located at 6 Bast 39th
Street, 7h floor, New York, NY. I am further informed that on August 14, 2015, he
observed surveillance video from August 14, 2015 at 6 East 39th Street, 7h floor that shows
that at about 7:36pm a black male, dressed in a white chef jacket, black pants, and a black
backpack, enters the office on the 7th floor, pries the office door pen, and enters the office.
The video ‘further shows the male running out a few minutes later. I also watched the video-
and recognized the male in the video as the defendant John Walden.

Tam informed by a third individual, of an address known to the Disttict

 

 

 
 

  

 

 

 

 

 

 

CRI COURT OF THE CITY OF EWY
COUNTY OF NEW YORK.

THE PEOPLE OF THE STATE OF NEW YORK

FELONY |

-apainst-

John Walden (M 49), © ADA Shilpa Kalra

212) 335-9095
Defendant. (212)

 

 

Attomey’s Office, that he is a physician for the “PAC Program,” located at 6 East 29th
Street,.4h floor, New York, NY. I am further informed me that on August 17, 2015 that the
door was damaged, the safe had been moved, and property, including Cuban cigars, 20
American Eagle Silver Dollar coins, 7 watches, US cuttency, and 20 Citibank checks in the
name of “Pac Progtam,” and multiple US Treasury Bonds, was missing from the office. One
American Eagle Silver Dollar was recovered from the defendant’ $ person.

. Tam informed by Detective Kevin Buehlet, SHield 4387, that he spoke
to an employee from RPG Incorporated located at 119 West 57th Street, Roam 906, New
York, NY who observed surveillance video from July 7, 2015 at 119 West 57th Street, Room

906 that shows that at about 6:30pm, a male, dreséed in a white chef jacket, black pants, and _

a black backpack, enter the office on the 9th floor, attempts to open several office doots,
and enter some of the offices. I am further informed that the video furthér shows the male
leaving about 15 minutes later with a large black backpack, I am further informed that male
. who enteted the office is not an employee of RPG Incorpotated and'1 Apple laptop was

missing aftet the male entered the office. I viewed stills from the surveillance video from this -

incident, and recognized the male in the video as the defendant.

I am informed by Detective Buehler, that he spoke to an employee from a
company located at 20 East 46th Street, 4th Floor, New York, NY, a commercial office
building, who observed surveillance video from August 17th, 2015 at 20 Hast 46th Street,
4th Floor, New York, NY that shows 'that,at about 5:45pm, a black male, dtessed in a white
t-shirt, dark pants, and a black backpack, enter the office on the 4th floot, and enters 2
sepatate offices. I am further informed that the video farther shows the male leaving about
15 minutes later with a large black backpack. I am: further infonmed that the male who
entered the office is not an employee of the company located 20 East 46th Street, 4th Floor.
I am further informed there was damage to both office doors and 1 Acer laptop, 1 Toshiba
laptop, 1 Lenovo laptop, 1 ASUS laptop, and 1 digital camera was missing after the male
entered the offices. I viewed stills from the surveillance video from this. incident and
recognized the male’in the video as the defendant,

Iam informed by Detective Elvis Montalvo, Shield 478, that an employee from
Stripes Group located at 402 West 13th Streetz, 4th Floor, New York, NY, a commercial

 

 
 

 

 

  

. YORK .
COUNTY OF NEW YORK : :

THE PEOPLE OF THE STATE OF NEW YORK Do
_ FELONY
~against-
John Walden (M 49), ADA Shilpa Kalra

(212) 335-9095

 

. Defendant.

 

office building, observed surveillance video from July 28th, 2015 at 402 West 13th Street, 4th
Floor, New York, NY that shows at about 6pm, a male, dressed in a white chef jacket, black
pants, and a black backpack, enters the office on the 4th floor, and enters.multiple offices, I
am further informed that the video further shows the male touch 2 pieces of paper in the
office and leave about 15 minutes latet with a large black backpack, I a farther informed that
the male who-entered the office is not an employee of Stripes Group and that 1 Samsung
laptop and 1 Lenovo Thinkpad was missing after the male entered the offices. I viewed stills
from the surveillance video and recognized. the male in the video as the defendant. J
reviewed an ECT report which shows that a latent print was recovered fram the above paper
and matched the defendant.

I am informed by Detective John Hidalgo, Shield 584, that an employee from
Principle MCD Incorporated located at 138 West 25th Street, 5th Floor, New York, NY, a
commercial office building, observed surveillance video from August 8th, 2015 at 138 West
25th Street, 5th Floor; that shows that at about 12:25pmi, a male, dressed in a white chef
jacket, black pants, and a black backpack, enter the office on the Sth floor, and attempts ta
pty the office door open with a tool and, then uses his body to open the door, I am further
informed that the video has sound and when the male enters the office, the alarm goes off
and shows the male leave about one minute later with a large black backpack. I am further
informed that the male who entered the office is not an employee of Pdnelple MCD
Incorporated and 2 Dell laptops and 3 Machook laptops weté missing after the male entered
the office. I viewed stills from the surveillance video and recognized the-male in the video as
the defendant.

False statements made in this written instrument are punishable as a class A
misdemeanor pursuant to section 210.45 of the Penal Law, and as other crimes,

 

Detective James Meehan Date | Time —

 

 

 

 

 
 

 

 
 

 
SUPREME COURT OF THE CITY OF NEW YORK
COUNTY OF NEW YORK: PART 31

 

THE PEOPLE OF THE STATE OF NEW YORK
| NOTICE OF OMNIB
-against-

JOHN WALDEN, Indictment No.: 03190-2015
Defendant.

 

 

PLEASE TAKE NOTICE that, upon the annexed affirmation of William Kendall,
an attorney admitted to practice law in the State of New York and employed by the
Neighborhood Defender Service of Harlem, the undersigned will move this Court, at 100

Centre Street, Part 3 1, on November 2, 2015, for an Order:

lL. Granting a fill inspection of the grand jury minutes by the Court and
defense counsel. To the extent that this Court is not willing to fully dismiss the

indictment based on its own inspection, the defense requests full disclosure of the grand
jury minutes to the parties or, in the alternative, relevant portions thereof, including but
not limited to the prosecutor’s legal instructions. In the alternative, Mr. Walden requests
an order retaining a sealed copy of the grand jury minutes as a court exhibit, for inclusion

in the record on appeal. U.S. Const. Amends. VI, XIV; N.Y. Const. Ari. i, $6; CPL §
- . 210.30; .
. 2. Dismissing the indictment, or in the alternative, dismissing or reducing

counts therein, pursuant to.CPL § 210.20, on the grounds that the evidence before the
grand jury was not legally sufficient;

3. Dismissing the indictment, or in the alternative, dismissing or reducing
counts therein, pursuant to CPL § 210.20, on the grounds that the grand jury proceeding
‘was defective within the meaning of CPL § 210.35: U.S. Const. Amends. VI, XIV; NLY.
Const. Art. I, § 6;

4, Compelling the prosecution to turn over to defense counsel copies of the
application for the search warrant, including any annexed affidavits, the search warrant, and
the return on the search warrant;

5. “Suppressing, pursuant to CPL §§ 710.20(3), 710.20(4), and 710.60, all
- Statements allegedly obtained from Mr. Walden; in the alternative, Mr. Walden requests a
Huntley and: Dunaway hearings for findings of fact and conclusions of law;

 

 
6. Precluding the prosecution from introducing at trial all evidence for which
it has failed to give timely notice pursuant to CPL § 710.30;

7. Compelling a Demand to Produce, pursuant to CPL §§ 240.20 and 240.40:

>

8. Compelling a Bill of Particulars, pursuant to CPL § 200.95;

9. Precluding the prosecution’s use of certain evidence for failure to comply
with the Request for a Bill of Particulars and the Demand to Produce, pursuant to CPL §§
200.95(5) and 240.70(1);

10. Ordering the prosecution to fulfill its continuing obligation to provide the
defense with exculpatory material pursuant to the Fourteenth Amendment of the United
States Constitution and Article I, § 6 of the New York State Constitution, see Brady v.
Maryland, 373 U.S. 83 (1963); .

11. Granting reasonable time for Mr. Walden to make such additional
applications, if required, predicated on the prosecution’s response to the motions herein,
the Demand to Produce, the Request for a Bill of Particulars, the Court’s decision as to
the current motions, and any further developments in this case, pursuant to CPL §§

255.20(2} and 255.20(3);
12. Granting such additional relief as the Court deems just and proper.

No previous application for the relief sought herein has been made to any court.

Dated: October 30, 2015
New York, New York

Respectfully submitted,
William Kendall
Attorney for John Walden _
Neighborhood Defender Service of Harlem
317 Lenox Ave
New York, NY 10027
212.876.5500
To: Shilpa Kalra, Esq.

Assistant District Attorney

New York County

Clerk of the Supreme Court

Part 31

New York County

 

 
SUPREME COURT OF THE CITY OF NEW YORK
COUNTY OF NEW YORK: PART 31

 

THE PEOPLE OF THE STATE OF NEW YORK
OMNIBUS MOTION
-against-

-}OHN WALDEN, Indictment No.: 03190-2015
Defendant.

 

WILLIAM KENDALL, an attorney admitted to practice law in the State of New
York and employed by the Neighborhood Defender Service of Harlem, hereby affirms
under penalty of perjury that the following statements are true, and as to those made upon
information and belief he believes them to be true:

1, I represent Mr. John Walden in this matter.

2. Mr. Walden was arraigned on September 29, 2015 on nine different counts
of Burglary in the Third Degree, in violation of Penal Law 140.20. This affirmation is
made in support of a motion requesting several different forms of relief.

Facts

3. In the early morning hours of August 20, 2015, Mr. Walden was in inside
of his home, which was located on 515 West 145" street in Harlem. Despite having done
nothing to warrant police suspicion, police officers entered Mr. Walden’s home without
his permission and while he was asleep. He had not broken any laws, nor acted in any
way that would have justified police suspicion. Nonetheless, officers approached him,
questioned him, searched him, and then arrested him.

Inspection of Grand Jury Minutes:
4. Mr. Walden respectfully moves this Court for an inspection of the grand

jury minutes pursuant to CPL § 210.30. To the extent that this Court is unwilling to grant

 

 
in full Mr. Walden’s pending applications to dismiss all counts of the indictment based
upon the Court’s own inspection of the minutes, the defense requests that the Court
release the minutes, in their entirety, to defense counsel, so that counsel may effectively
analyze whether colorable dismissal issues exist and, to the extent that such issues do |
exist, effectively present written and oral argument in support of dismissal. In the: .
alternative, defense counsel requests inspection of relevant portions, including all
applicable legal instructions, absent a particularized showing by the prosecution of a
reason to deny inspection. See U.S. Const. Amends. VI, XIV; N.Y. Const. Art. I, § 6.

5: To the extent that concerns for the privacy or safety of witnesses are
presented, the defense is willing to accede to an inspection of the minutes by counsel
alone, subject to any appropriate orders restricting disclosure of the minutes to the
defendant personally.

6. In the alternative, and to the extent that this Court does not order full
disclosure of the grand jury minutes, Mr. Walden requests an order directing that a sealed
copy of the minutes, or any undisclosed portions thereof, be retained as a court exhibit for
inclusion in the record on appeal from any prospective judgment of conviction. The
defense is entitled as a matter of law to such an order, since it is necessary to fully
effectuate a defendant’s right to appeal, as guaranteed by State statutory law; the Due
Process Clause of N.Y. Const., Art. I, § 6; and the Equal Protection Clauses of the State
and Federal Constitutions.

. | Dismissal of Counts Not Supported by Legally Sufficient Evidence

7. Mr. Walden moves, upon the Court’s inspection of the grand jury minutes,

as previously requested, for an order dismissing the indictment or, in the alternative,

 

 
dismissing or reducing counts therein, pursuant to CPL § 210.20(1)(b), on the grounds
that the evidence before the grand jury was not legally sufficient to establish the offenses

charged, or any lesser included offense.
8. As to the charges of violating Penal Law § 140.20, it is Mr. Walden’s
contention that the grand jury testimony presented in support of the indictment was

insufficient in that it did not adequately demonstrate that:

a. That on the dates specified for each count in the indictment, in the county
of New York, Mr. Walden unlawfully entered and remained in the
buildings specified in each count in the indictment,

b. That Mr. Walden did so knowingly and unlawfully;

c. And that Mr. Walden did so with the intent to commit a crime inside each
building.

Integrity of the Grand Jury Proceeding
9. Mr. Walden moves, upon the Court’s inspection of the grand jury minutes,

as previously requested, for an order dismissing the indictment, or in the alternative,

dismissing or reducing counts therein, pursuant to CPL § 210.20(1)(c), on the ground that
the grand jury proceeding was defective within the meaning of CPL § 210.35 because:
a. The grand jury was illegally constituted (CPL §210.35(1));

b. The proceeding was conducted before fewer than sixteen grand jurors
(CPL §210.35(1));

c. Fewer than twelve grand jurors concurred in the finding of the indictment;
(CPL §210.35(3)); and

d. The proceeding otherwise failed to conform to the requirements of CPL
Article 190, other applicable State law, and the State and federal
constitutions to such degree that the integrity thereof was impaired, and
prejudice to defendant may have resulted (CPL §210.35(5)); defaults in
the conformity of the proceedings include but are not limited to:

i. The violation by the prosecutor of the applicable constitutional,
statutory, and common-law rules of evidence, including the

 

 
applicable rules against hearsay, see CPL § 190.30;

ii. The presentation of deficient or erroneous instructions on the law
and the weight of the evidence to the grand jury, including but not
limited to incorporation by reference of instructions given to this
grand jury regarding the same crime in the course of an earlier
presentation. People v. Brown, 81 N.Y.2d 798 (1993); CPL §
190.25(6);

iii. Failure of the prosecution to present exculpatory evidence that the:
prosecution knew or should have known existed;

iv. Presentation of improper and extraneous material to the grand jury;

v. Utilization by the prosecution of the grand jury as a discovery
device to prepare for trial.

Suppression of Statements

10. At arraignment, the prosecution served notice, pursuant to CPL §
7109.30(3), of its intent to introduce a statement allegedly made by Mr. Walden. The
statement was allegedly made on August 20, 2015, at 8:02am, at the Midtown South
Precinct. The sum and substance of the statement is included in the VDF and relates to
the circumstances surrounding his arrest,

11. Mr. Walden hereby moves to suppress any and all statements that Mr.
Walden allegedly made to any public servant, or servants, engaged in law enforcement.
In the alternative, Mr. Walden moves for a hearing to determine whether such statements
should be suppressed. Upon information and belief, such statements were involuntarily
made and obtained from Mr. Walden in violation of his rights under the New York and
federal Constitutions. |

12. Mr. Walden moves to suppress under CPL §§ 60.45, 710.30(2), and

710.40 ef seq. and contends that it was illegally obtained on the following grounds:

a. Itis the tainted fruit of an unlawful arrest and, as such, must be suppressed
pursuant to People v. Dunaway;

 

 
b. Mr. Walden was subjected to custodial interrogation without first being
advised of his Miranda rights; .

c. Mr. Walden did not knowingly and intelligently waive his right to remain
silent;

~d. Mr. Walden involuntarily made the statement

Motion to Compel the People to Provide Defense Counsel with Copies of the Search
Warrant Application, the Search Warrant, and the Return on the Warrant

13. The People have indicated to defense counsel that the search of Mr. Walden
was conducted pursuant to a search warrant. The search warrant has not been turned over |
to defense counsel. The search warrant application (including any affidavits annexed to
the search warrant) and the return on the search warrant aiso have not been provided to
defense counsel.

14. Mr. Walden reserves his right to move to controvert the search warrant, and’
the above-mentioned documents are required in order for Mr. Waiden to make his
motion, Mr. Walden cannot make a motion to controvert the search warrant executed in
this case absent the requested information. Accordingly, Mr. Walden moves that the
Court compel the People to turn over to defense counsel copies of the search warrant, the
application for the search warrant, any annexed affidavits, and the return on the warrant.
Finally, the defendant requests that this Court grant the defense an opportunity to
controvert the search warrant upon receipt of the requested documents.

Discovery and Inspection
15. | A Demand to Produce made pursuant to CPL § 240.20 is also attached and

incorporated in the foregoing motion. This Demand is incorporated herein so that it will

 

 
be before the Court for a ruling pursuant to CPL § 240.20(1)(a), in the event of the
prosecution’s refusal to turn over the requested information.

16. Pursuant to CPL § 240.20(1)(f), Defendant seeks an Order allowing
discovery of additional property that the prosecution intends to introduce at trial.

Bill of Particulars

V7. A request for a Bill of Particulars made pursuant to CPL §200.95 is
attached, and incorporated in the foregoing motion. This request is incorporated here so
that it will be before the Court for a ruling pursuant to CPL § 200.95(5), in the event of
the prosecution’s refusal to turn over the requested information.

Brady Material

18. In Brady v. Maryland, 373 U.S. 83 (1963), the United States Supreme
Court recognized the prosecution’s continuing duty to disclose to criminal defendants any
information that could prove favorable to them. This duty was extended not only to
specifically exculpatory information, but to all information, including that which might
prove useful in mitigation of sentence.

19. Mr. Walden hereby requests such potentially favorable evidence or
information includes such material that is within the possession, custody, or control of the
prosecution and known by the prosecution to exist, or that by the exercise of due
diligence on the part of the prosecution should become known to the prosecution. As this
duty is a continuing one, the defense requests disclosure of any of the above-referenced
material promptly after the prosecution becomes aware of it. |

Reservation of Rights

 

 
20. | Mr. Walden further demands that the prosecution take immediate steps to
obtain and preserve all recorded statements of witnesses who will testify at any hearing
ordered, including, but not limited to, tapes and spring records of 911 calls and police
transmissions that are kept by the Communications Division of the New York City Police
Department, and that the prosecution produce all such statements at any hearing that is
ordered, either for review by defense counsel, pursuant to the Rosario line of cases, or for
an in camera inspection by the court, pursuant to People v. Poole, 48 N.Y.2d 144 (1979).

21. Mr. Walden respectfully reserves his right, pursuant to CPL §§ 255 .20(2) -
and 225.20(3), to make further motions based upon information now unknown to the
defense but revealed by the prosecution’s response to his Request for a Bill of Particulars
and Demand for Discovery, the Court’s decision on the current motions, and any further
developments in this case.

ke *

WHEREFORE, Mr. John Walden requests that the Court issue an order granting the

relief sought herein.

Dated: October 30, 2015
New York, New York

Respectfully submitted,

OMT

William Kendall *

Attorney for John Walden

Neighborhood Defender Service of Harlem
317 Lenox Ave

New York, NY 10027

212.876.5500

 

 
To:

Shilpa Kalra, Esq.

Assistant District Attorney |

New York County

Clerk of the Supreme Court

Part 31
New York County

10

 

 
SUPREME COURT OF THE CITY OF NEW YORK
COUNTY OF NEW YORK: PART 31 |

 

THE PEOPLE OF THE STATE OF NEW YORK
REQUEST FOR A BILL OF

PARTICULARS
-against-

JOHN WALDEN, Indictment No.: 03190-2015

 

Defendant.

As counsel to defendant John Walden, I request that you comply with your
obligation, pursuant to CPL §§ 200.95 and 100.45, to provide Mr. Walden with specific _
items of factual information not recited in the accusatory instrument, including the |
substance of Mr. Walden’s conduct and whether you allege that Mr. Walden acted as a
principal, an accomplice, or both. This information is essential to a proper defense of the
__ charges in the accusatory instrument, as those charges are both factually vague and ©
conclusory in nature, and because no preliminary hearing was held.

it is my belief that such information is obtainable solely from the District
Attorney of New York County. Therefore, a Request for a Bill of Particulars is made
requesting the following:

1. With respect to each and every count of the accusatory instrument, state:

a. Whether the prosecution intends to prove that the defendant acted
as principal, or as accomplice, or as both.

b. If the prosecution intends to prove that the defendant acted as an
accomplice, then set forth separately the conduct of the defendant
that constitutes the basis of the defendant’s accessorial liability,
and of each other participant that constitutes the basis of that
participant’s accessorial liability.

2. State the exact date and time of the alleged incident.

3. With respect to the arrest of the defendant, state the following:

11

 

 
a. The exact time and location at which the defendant was first
observed by police officers on the date of the alleged offense;

b. The exact time and location at which the defendant was first
detained and/or taken into custody by police officers;

c. The reason that the police detained the defendant and/or took him
into custody;

d. The exact time and location at which the defendant was formally
placed under arrest; and

e. Whether there was probable cause to arrest the defendant and the
basis of any such probable cause, including, but not limited to,
whether the arresting officer had first-hand knowledge of the
commission of the alleged crime.

Request is further made that any refusal to supply any of the requested material be
made in writing, setting forth the grounds for such refusal, and that a copy of such writing
be served upon the undersigned and filed with the Court within 15 days of receipt by you
of this Request for a Bill of Particulars. See CPL § 200.95(4).

Dated: October 30, 2015
New York, New York

Respecifully submitted,

 

Uh endall
Attorney for John Walden
Neighborhood Defender Service of Harlem
317 Lenox Ave
New York, NY 10027
212.876.5500
- To: Shilpa Kalra, Esq.
Assistant District Attorney
New York County
Clerk of the Supreme Court
Part 31
New York County

12

 

 
SUPREME COURT OF THE CITY OF NEW YORK
COUNTY OF NEW YORK: PART 31
THE PEOPLE OF THE STATE OF NEW YORK

DEMAND TO PRODUCE
-against-

‘JOHN WALDEN, Indictment No.: 03190-2015.
Defendant.

 

PARTI
As counsel for the Defendant, I am writing pursuant to CPL § 240.20, to request

that you produce for inspection, photographing, copying, and/or testing, the following

items:

1. Any written, recorded, or oral statements of the defendant, or of any
_ alleged co-defendant, made, other than in the course of the criminal
transaction, to a public servant engaged in law enforcement activity or to a
person then acting under such public servant’s direction or in cooperation
with him or her, regardless of whether the prosecution intends to offer
such statement at trial and regardless of whether such statement was made

under a promise of full or partial immunity.

2. ‘If there are any statements such as that described in § 1.1. above, please
provide the following:

a. The exact time at which the statement was made;
b. The exact location at which the statement was made;
C. The conditions under which the statement was made;

dd. The name(s), shield number(s), and command(s) of the person(s)
to whom the statement was made; and

e. A complete and accurate transcription of the statement.

3. Any transcript of testimony relating to the criminal action or proceeding
against the defendant, given by the defendant, or a co-defendant to be tried
jointly, before any grand jury.

4, Any written report or document, or portion thereof, concerning a physical
‘or mental examination, or scientific test or experiment, relating to the

13

 

 
10.

criminal action or proceeding which was made by, or at the request or
direction of, a public servant engaged in law enforcement activity, or
which was made by a person whom the prosecution intends to call as a
witness at trial, or which the prosecution intends to introduce at trial,
including any and all reports of medical treatment received by the
complaining witness(es).

Any photograph or drawing relating to the criminal action or proceeding
which was made or completed by a public servant engaged in law
enforcement activity, or which was made by a person whom the
prosecution intends to call as a witness at trial, or which the prosecution
intends to introduce at trial.

Any photograph, photocopy, or other reproduction made by or at the
direction of a police officer, peace officer, or prosecutor of any property
prior to its release pursuant to the provisions of P.L. § 450.10, irrespective
of whether the people intend to introduce at trial the property or the
photograph, photocopy, or other reproduction.

Any other property obtained from the defendant, or a co-defendant to be
tried jointly.

Any audiotapes, videotapes, or other electronic recordings which the
prosecutor intends to introduce at trial, irrespective of whether such
recording was made during the course of the criminal transaction.

The approximate date, time, place, and circumstances of each charged
offense and of defendant’s arrest, including, but not limited to, the
information requested in the above Request for a Bill of Particulars.

Anything required to be disclosed, prior to trial, to the defendant by the
prosecution, pursuant to the constitution of this state or of the United
States, pursuant to Brady v. Maryland, 373 U.S. 83 (1963) and Giglio v.
United States, 405 U.S. 150 (1972), all evidence or information in the
prosecution’s possession, custody, or control that may tend to exculpate
the defendant or impeach any person whom the prosecution intends to call
as a witness at any pre-trial hearing or trial (hereinafter “prospective
prosecution witness”), including, but not limited to, the following:

a. All records and information revealing prior convictions, guilty
verdicts, or juvenile adjudications, including, but not limited to,
relevant “rap sheets,” of any prospective prosecution witness;

b. Whether any prospective prosecution witness has been

incarcerated in a federal, state, or local correctional facility, and, if
so, the prison records of such witness;

14

 

 
a

Gu

A complete statement of any and all criminal cases currently
known by the prosecution to be pending against any prospective
prosecution witness, regardless of whether such cases are the
subject of promise, regard or inducement, including their NYSID
number(s), pursuant to People v. Torres, 201 A.D.2d 294, 607
N.Y.S.2d 303 (Ist Dep’t 1994), and People v. Santiago, 138
A.D.2d 327, 526.N.Y.S.2d 456 (1st Dep’t 1988);

A complete statement of any and all regulatory, licensing or other
governmental or quasi-governmental proceedings now pending,
closed, discontinued, settled, or completed against any prospective
prosecution witness;

A complete statement of any and all criminal conduct of which the
prosecution has knowledge that has been committed by any
prospective prosecution witness concerning which there has been
no conviction, regardless of whether these crimes are the subject of
a promise, reward, or inducement, and regardless of whether these
crimes are the subject of a pending criminal charge;

Whether any prospective prosecution witness, or anyone assisting
in the investigation leading up to the instant action, received any
consideration or promises of consideration for his or her
information, cooperation, or testimony, and if so, the substance of
the consideration or promise, by whom made, and the time made;

A complete statement of any and all threats, whether express or
implied, direct or indirect, or other coercion directed against any
prospective prosecution witness, including, but not limited to,
criminal prosecutions, forfeiture actions, or investigations; the
probationary, parole, deferred prosecution, or custodial status of
any such witness; and any civil, tax court, court of claims,
administrative, immigration, or other pending or potential legal
disputes or transactions involving any such witness and the state or
federal government or over which the state or federal government
has real, apparent or perceived influence;

A copy of any and all medical and psychiatric reports or
information, or records of hospitalization, including any history of
alcoholism or substance abuse, known to the prosecution or that
can reasonably become known to the prosecution concerning any
prospective prosecution witness that arguably pertain to the
witness’s credibility or ability to perceive, comprehend or recall
events;

Any written or oral statements made by any prospective
prosecution witness that in any way contradict or are inconsistent

15

 

 
with other written or oral statements he or she has made, and any
such statements made by any person, whether a prospective
prosecution witness or not, that in any way contradict or are
inconsistent with such statements made by a prospective witness;

j. The same records and information specified in subparagraphs (i)
through (ix) with respect to each non-witness declarant whose

statements will be offered iri evidence at any pretrial hearing or at -
trial; and

k. Copies of any and all records of law enforcement or other
governmental agencies reflecting intra-departmental disciplinary
action taken against any law enforcement or agency official who
will testify in this action, including all such records from any
governmental agency for which the witness previously worked.

If you should refuse to comply with any portion of this demand, counsel requests
that you comply with your obligation, pursuant to CPL § 240.35, by stating that refusal
and your grounds therefore in writing, and serve a copy of that writing upon the

undersigned and the Court within fifteen days of receipt by you of this Demand to

Produce.

PART I

 

Further, defense counsel for Mr. Walden requests the following information
pursuant to CPL §§ 240.20, 240.40, 240.60, and 240.80. The aforementioned evidence is
material to the preparation of Mr. Walden’s defense, and these requests are reasonable in
all respects:

1. The name(s), address(es), telephone number(s), and birthdate(s) of any
and all witnesses present at the time of the alleged offense, regardless of
whether or not they will be called to testify.

2. The name(s), shield number(s), and command(s) of any and ail law-

enforcement witnesses the District Attorney intends to call at a hearing or -
at trial.

16

 

 
10.

11.

The name(s), address(es), telephone number(s), and birthdate(s) of all
persons who at any time provided the police with any descriptions of the
perpetrator of the alleged crime.

The name(s), address(es), telephone number(s), and birthdate(s) of all
persons who were not present at the time of the alleged offense but who
provided any information to the police about some aspect of the offense.

The complete text of any written, recorded, or oral statements made by
any witnesses interviewed by a public servant engaged in law enforcement
activity, or by a person acting under his or her direction, that pertain to the
defendant, and/or any illegal acts he is alleged to have committed.

Any reports, forms, memoranda, notes, and recordings that have been
made about the defendant, at any time, pursuant to Police Department,
Housing Police or Transit Police regulations, including, but not limited to,
incident reports, complaint reports, complaint follow-up reports, arrest
reports or records, memo book entries, probation records, and aided
reports.

The exact time(s) and date(s) when, and manner in which, and by whom,
the police were apprised of the alleged crimes, including, but not limited
to, any complaint made to the police, 911 call, walk-in, “Crime Stoppers”
call, or tip, and including the name and address of any and all such persons
giving such information.

State whether Mr. Walden was advised of his rights pursuant to Miranda
v. Arizona, 384 U.S. 436 (1966). If so, state the time and location where
Mr. Walden was advised of his rights and the name(s) of the person(s)
who so advised Mr. Walden.

A complete copy of any search warrant used to search any apartment,
house, or dwelling in this case, and a complete copy of the affidavit from

‘the informant and/or from the police officer, which provided the basis for

the search warrant to be issued, and a copy of the return of the warrant
filed with the Court. In addition, a complete list of all contraband, fruits

. Of, and instrumentalities of the crime, obtained from Mr. Walden is

demanded.

The exact dates and times that any such informant, if used, was allegedly
in the apartment, house, or dwelling in question, the names of all persons
present, and exactly what the informant allegedly observed. (Include all
alleged criminal behavior that provided the basis for the search warrant to
be issued).

Describe with specificity the terms of any cooperation agreement between

the District Attorney’s office, the police department, the informant, and/or
any other prosecution witness in this case.

“17

 

 
Dated: October 30, 2015
New York, New York

 

Respectfully submitted,
William Kendall —
Attomey for John Walden
Neighborhood Defender Service of Harlem
317 Lenox Ave
New York, NY 10027
212.876.5500
To: Shilpa Kalra, Esq.

Assistant District Attorney

New York County

Clerk of the Supreme Court

Part 31

New York County

18

 

 
 

 

A
a8
 

VIDEO: yes

PHOTOS: yes

 

Incident 9: August 18, 2015 560 Broadway, Video shows D enter building and office
of Work Group, which requires special access. 3 laptops missing.

SUMMARY OF DEFENDANT(S) STATEMENT(S):

They look like me, but I won't answer that. I had that silver dollar for a hot minute,
for like a year. I was never a chef. I did work in the kitchen at a church, serving. It
was in the Bronx. I didn't say it looked like me. My friend gave me the silver dollar.
Somebody I worked with. She lives in California. I was there 7 months ago. Iam not
going to answer if I have a chef jacket. 1 have 3 backpacks. I don’t have any with a
white stripe on it. My blood shouldn't be at any of the burglaries. Did they take
everything from my room? There shouldn't be a chef jacket in my room.

 

 

 
  

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

| YES: NO: X |RECOVERED: | LOADED W/:
_. | VES: NO: X_ | TO:
| | PLACE OF TREATMENT:
” | FYPE: WEIGHT: LAB: | FT:
‘| VES: X__[NO: NUMBER: N0901-2015

 

 

 

 
 
 
 
 
  

| SOAS

 

"4 DATES: 8/25/15;
“| 8/26/15; 9/8/15;

 

NO. 3-20

 

TERM: 9

 

 

 

ASSIGNED ADA: Shilpa Kalra

 

 

 

 

 

 

 

 

 

 

PRESENTING ADA: Shilpa Kalra
Final Charges:
140.2520 (9 COUNTS) CP o- b-t¥
REMARKS
DNA and Print hit on 2 incidents,
WITNESSES
Police Officers | Shield [Tax <““[Commmand | Telephone [GT
Detective Steve Stanley 3554 907392 MTS N
Det. James Meehan 6445 906807 MTS Y

 

 

 

 

 

 

 

 

 

 

 

 
 

TRIAL BUREAU THIRTY

 

 

DEFE:

 

John Walden

 

Yos9s7i4iz

 

 

 

 

 

 

 

 

 

 

  

 

 
 

“TAs [9AM | 357 West 35 Street

 

 

 

 

 

SUMMARY OF
CASE

 

 

9 INCIDENT PATTERN COMMERCIAL BURGLARY
Incident 1: July 7, 2015 at 119 West 57th Street, Room 906. Video shows that at
about 6:30pm, a male, dressed in a white chef jacket, black pants, and a black
backpack, enter the office on the 9th floor, attempts to open several office doors, and
enter some of the offices. Shows male leaving about 15 minutes later with a large
black backpack. Property missing: 1 Apple laptop

Incident 2: July 14, 2015 460 Patk Avenue South, 5th floor. Video shows a male,
dressed in a white chef jacket, black pants, and a black backpack, enter the office on
the 5th floor, and use a tool to pry the office door open. The video further shows the
male leave about 15 minuies later with a full backpack. 7 Apple laptops were missing

Incident 3: 1 July 28th, 2015 at 402 West {3th Street, 4th Floor. Video shows at about
6pm, a male, dressed in a white chef jacket, black pants, and a black backpack, enters
the office on the 4th floor, and enters multiple offices. Shows the male touch 2 pieces
of paper in the office and leave about 15 minutes later with a large black backpack.
Missing Property: 1 Samsung laptop and 1 Lenovo Thinkpad. Latent print was
recovered from the above paper and matched the defendant,

Incident 4: August 8th, 2015 at 138 West 25th Street, 5th Floor, video shows that at
about 12:25pm, a male, dressed in a white chef jacket, black pants, and a black
backpack, enter the office on the 5th floor, and attempts to pry the office door open
with a tool and, then uses his body to open the door. Security alarm goes off and
shows the male leave about one minute later with a large black backpack. Missing

Property: 2 Dell laptops and 3 Macbook laptops. D cuts himself and leaves blood
on elevator door. DNA from blood comes back to deft

Incident 5; August 14, 2015 at 6 Hast 39th Street, 7h floor. Video shows that at
about 7:36pm a black male, dressed in a white chef jacket, black pants, and a black
backpack, enters the office on the 7th floor, pries the office door open, and enters
the office. The video further shows the male running out a few minutes later. No

property missing.

Incident 6: August 17, 2015 . No video but door was damaged, the safe had béen
moved, and property, including Cuban cigars, 20 American Eagle Silver Dollar coins,
7 watches, US currency, and 20 Citibank checks in the name of “Pac Program,” and
multiple US Treasury Bonds, was missing from the office. One American Eagie
Silver Dollar was recovered from the defendan n after he was arrested |

Incident 7 and Incident 8: August 17th, 2015 at 20 Hast 46th Street, 4th Floor. Video
shows that at about 5:45pm, a black male, dressed in a white t-shirt, dark pants, and a
black backpack, enter the office on the 4th floor, and enters 2 separate offices. Shows
the male leaving about 15 minutes later with a large black backpack. Damage to both
office doors. Property Missing: 1 Acer laptop, 1 Toshiba laptop, 1 Lenovo laptop, 1
ASUS laptop, and 1 digital camera

 

 

 

 
ha

Lal

tt.

16
1%

ig

2d
24
22
23
24

25

 

 

Willoughby

DON WTILLUOUGHB YY,
called as a witness, having been first
duly sworn, responded to the oath and
testified as follows:

THE WITNESS: Yes.
THE FOREPERSON: Be seated.

BY MS. KALRA:

Q. Good morning. Please state your
name for the grand jury.

A. Tt is Don Willoughby.

Q. And Mr. Willoughby, are you
currently employed?

A. Yes.

Q Where do you work?

A T work at MCD Partners.
Q. Where is that?

A

Tt is 138 West 25th Street.
Nene ead

Q. A at's part of the office of a

Fifth floor, is that correct?
I ee et A A,

A. Yes, fifth floor.

 

Q. That's here in New York County, is
that right?

A. | Yep.

Q. And how long have you been working

there?

 

 

 
 

 

Willoughby

A. Just over two years.

Q. And what is your title?

A. Systems Administrator.

Q. What do you do as a Systems
Administrator? .

A. Basically everything IT, that's

computer, video, copiers.
Q. Now, directing your attention

August 8, 2015, that was a Saturday, is that

right?
A. Yes.
Q. Do you normally work on Saturdays?
A. No, I don't.
Q. on that particular day, did you go

into the office at this point?

A. Yes.

Q. And can you tell the grand jury
what lead you to go to the office that day?

A. I was -- I received a call around
12:30 saying that the office was broken into by
the partner/fowner. And when I arrived 20
minutes later, I was arrived or I came in with
about ten NYPD officers and the owner because
of the break-in.

Q. And the security alarm had gone

JMS

 

 

 
 

 

Willoughby

off, is that correct?

A, Correct.

QO. . And as a result of that phone call,
when you went there, did you pull surveillance
video?

A. Yes.

Q. And as an employee of MCD Partners,
are you familiar with the surveillance system?

A. Yes.

Q. And did you have an opportunity to
view surveillance video from August 8, 2015 in
the original surveillance system that day?

A. Yes.

Q. And did you --~ were you able to

verify if the date and time was correct?

A. Yes.

Q. And it was?

A. Yes.

Q. And then did you later then pull

that video and burn it to a disc?

A. Yep.

Q. I'm going to show you what we're
going to mark as Grand Jury Exhibit 1 for
identification, 1 and 1-A and 1-B, did you have

an opportunity to review these videos before

 

 

 
23

24

25

 

 

Willoughby

coming into the grand jury today?

A. Yes.

Q. And did these discs contain an
exact copy of the surveillance system that you
pulled from August 8, 2015?

A. Yes.

MS. KALRA: And so, at this time,

I'm going to move -- |

Q. And how do you know those are the

same discs that you reviewed in my office?

A. How ado I know they are?
Q. Yeah.
A. My initials are on both of them.

MS. KALRA: So, at this time, I'm
going to move Exhibit 1-A and 1-B into
evidence.

Q. I'm also going to show you two
photographs which we will mark as Grand Jury
Exhibit 2-A and 2-B. Are these photographs
from the video that is already in evidence as

Grand Jury Exhibit 1-A and 1-B?

A. Yes.

Q. | And do they fairly and accurately
show stills from those -- from those videos?

A. | Yes.

 

 

 
B

bad

ious

 

 

Willoughby

MS. KALRA: At this time, I move
into evidence Grand Jury Exhibit 2-A and
2-B.

Q. Now, if you could jus riefly tell

  

the grand jury what the Exhibi
show, what the videos show?

A. It shows the suspect, I guess you

could see is entering our front officé and

cqming through th tor and then about.
minute i ing into t front door of

the office. And then the second video I have
oe

shows the alarm going off and shows him

 

stealing five laptops and going out the front
door of the office down the steps.

Q. And you said there were five
laptops taken into total?

A. Correct, five.

Q. And do you know the approximate
value of those laptops?

A. It's eighty-eight hundred dollars.

Q. and did you notice any damage to
the door when Sou came into the office that
day? .

A. When I arrived, when the police

were on the scene, there was a few like pieces

 

 
Ko

Lad

Sr

16

14

18

19

20

2d

22

23

24

25

‘person coming in, is that correct?

 

 

Willoughby

of broken wood on the floor scattered about.

  
   
  
   
    

OQ. And that wasn't there prior to the

A. Yeah. Yeah.

Q. And now, the person that's pictured
in what's in evidence as Grand Jury Exhibit 2-A
and 2-B, that's the person that entered and
took the laptops, is that correct?

A. Correct.

Q. And based on the -- on the video
and stilis, do you recognize that person to be
an employee of MCD Partners?

A. No.
Q. Did that person have permission or

authority to enter the building or take the --

Or enter the floor and the office and take the

laptops?
A. No.
Q. And do the videos show anybody else

that was unauthorized, any other unauthorized
people in the building?
A. No.
MS. KALRA: All right. So, I'm
going to just play this first video, or

attempt to play it. Let's see how this

 

 
11.

soa}

40.

 

 

Willoughby

 
   

goes. I'm going to step out for just one
minute. |

(ADA KALRA STEPS OUT OF GRAND JURY
ROOM AND RETURNS Ww
Q. This is the video that you pulled,¥

is that correct? V

A. Correct .|Y

MS. KALRA: I'm just going to fast
forward to the end of itV

(MACHINE TURNED ON, VIDEO BEING Yw
PLAYED) ¥

MS. KALRA: All of it is in

evidence.

Q. That's the individual, is that
correct?

A. Yes.

©. And those are the laptops, is that
right?

A. Yes.

Q. And just, if you could, briefly

describe what the male was wearing?
I note the grand jury saw it, but
if you could put it on the record.
A. Looks like he was wearing a white

shirt with a black backpack that he had on.

 

 
Kh

1d

14

12

13

14

15

16

17

18

19

20

2i

22

23

24

25

 

 

Willoughby

Q. Looked like a white chef coat, is
that right?
A. Yeah.
MS. KALRA: All right. I have no
further questions for this witness.
Are there any questions from the
grand jury?
Seeing none, you're excused.
(MACHINE TURNED OFF)

(WITNESS EXCUSED)

 

 

 
1g

14

1g

2¢

24

23

24

29

 

 

Bailey

MS. KALRA: At this time, I'm going
to call Mr. Troi Bailey into the grand
jury chamber.

TROT BATILE Y,
called as a witness, having been first
duly sworn, responded to the oath and
testified as follows:

THE WITNESS: Yes, I do.

BY MS. KALRA:

Q. Good morning. Please state your

name for the grand jury.

A. Troi Bailey.

Q. And Mr. Bailey, are you currently
employed?

A. Yes.

Q. What do you do for a living?

A. I'm an IT director.

Q. And where do you work?

A. beep Fokus.

Q. Where is that located?

A. |

New York.
eo. ©6That's in Manhattan, correct?
A. Manhattan, yes.

QO. And how long have you worked there?

 

 

 
14

17

18

 

 

Bailey

A. Just under two years.
Q. Now, directing your attention to

July 14, 2015, were you working that day?

A. Yes.

QO And what day was that?

A. Tuesday.

Q And did you -- what time did you

arrive at the office?

A. Approximately 9:30.

 

Q. And when you arrived at the office,
did you notice or were you told that anythin
was missing?

A. I received an e-mail froma
colleague that they had missing property.

QO. | Now, did you then check yourself to
see how much property was missing?

A. Yes, I did.

Q. And what property was missing and
how much?

A. The user's laptop was missing and

five other users' laptops were missing.

Q. So, there were six laptops?
A. Yes.
Q. And they belong to your company,

not the individual users?

 

 

 
16

17

1§

 

 

Bailey

A. That's right, to Deep Focus.

Q. What is the approximate value of
all six laptops?

A. Eleven thousand dollars.

Q. Now, as a result of finding that
day that the laptops were taken, or were
missing, did you check for surveillance video?

A. Yes, I did.

Q. And as an employee of Deep Focus,

are you familiar with the surveillance video

system?
A. Yes.
Q. And were you able to view

surveillance video from July 14, 2015, from
about 7:15 in the morning?

A. Yes, I was.

QO. And that was at 460 Park Avenue
South, is that correct?

A. Yes.

QO. And did you -- were you able to
verify if the date and time on those video on
your surveillance system was correct?

A. Yes, I was.

Q. And then did you burn a copy of

that on to a disc?

JM

 

 

 
14

174

1g

2g

2q

24

23

24

25

 

 

15

Bailey
A. Yes, I did.
Q. And now, I'm showing you what we're

going to mark as Grand Jury Exhibit 3 for
identification. Is this a copy of the video

that you burned from the surveillance system?

A. Yes, it is.

Q. And it's an exact copy, is that
correct?

A. That's correct.

Q. And did you have a chance to review

it before coming into the grand jury tcday?

A. Yes, I did.

Q. And how do you know that that's --
it's the same disc?

A. Has any initials.

MS. KALRA: All right. At this
time, I move into evidence Grand Jury
Exhibit 3.

Q. T'm also going to show you two
photographs which we will mark as Grand Jury

Exhibit 4-A and 4-B; do you recognize these

photos?
A. Yes, I do.
Q. And what are they photos of?

A. This is the fifth floor of our

 

 

 
 

 

Bailey

office, and the individual entering the £loor

illegally.

 

Q. And these photographs fairly and
accurately show stills from the video that's in
evidence as Grand Jury Exhibit 3, is that
correct?

A. yes, that's correct.

MS. KALRA: ‘tr now move into

evidence Grand Jury Exhibit 4-A and 4-B.

Q. Now, you had mentioned that in 4-A
and 4-B show the person that is pictured, is
that correct?

A. That's correct.

Q. Can you describe what that person
is wearing?

A. A_white chef's jacket, black pants,
black shoes and a backpack.

“S07 ana can you just describe for the
grand jury what Grand Jury exhibit 3, the
video, what that shows?

A. It's footage of internal footage of
the gentleman in the photographs, again,
entering our floor illegally.

Q. When you say illegally, can you

explain in more detail what the person is doing

JM

 

 

 
16

17

14

shows the person using that tool to enter the

 

 

17
Bailey

in the video?

A, He has some sort of tool jimmying

 

the lock to the efont door off the floor.

 

or So, to be clear, the video actually

+

office building; is that correct?
ANW__Yes .________
Q. The office?
A. The floor, yes.
Q. And you mentioned the person was

> nN

ite chef coat\and black pants

   

wearing a

     

Does he have

A. Yes,

Q. And based on your review of the
stills and video, do you recognize this person
to be an employee of Deep Focus?

A. He is not.

Q. And as an employee of Deep Focus,
can you tell the grand jury, did this person
have permission or authority to enter the fifth
floor or take any of the laptops?

A. He did not, no.

Q. And does the video show any other
unauthorized people entering the fifth floor at

that time?

 

 

 
fx.

Lal

£77

1g

1g

20

2]

24

a3

24

24

 

 

18

Bailey
A. No, it does not.
Q. And just to be clear, that video is

from July 14th, from about 7:15 p.m., is that

correct?
A. That's correct.
Q. And did you notice any damage to

the lock when you entered?

A. He actually destroyed the cylinder
on the left portion of the door that would
secure the door from being entered.

Q. So, you could see that damage when
you came in that day?

A. Yes.

MS. KALRA: All right. I have no
further questions for this witness.
Are there any questions from the
grand jury?
| Seeing none, you're excused.
THE WITNESS: Thank you.

(WITNESS EXCUSED)

JMS

 

 

 
16

17

14

20

21

24

23

24

“25

 

 

19
Torres

MS. KALRA: At this time, I'm going
to call Mr. Juan Torres into the grand
jury chamber.

JUAN TORRE 5,
called as a witness, having been first
duly sworn, responded to the oath and
testified as follows:

THE WITNESS: Yes.

THE FOREPERSON: Please be seated.

BY MS. KALRA:

Q

Q. Good morning. Please state your

name for the grand jury.

A. Juan Torres.

Q. And are you currently employed? .
A. Yes.

Q Where do you_work?

  
 
 
   
  

   

Royal Promotion Group, 119 We

What floor_is
That'sfthe ninth floor
Is that i fhattan?

“Yes.

and how long have you worked there?

Three years now.

op oO FP Oo PO

What's your title there?

JM

 

 

 
ho

Gad.

14

17

18

20

21

22

23

24

29

 

 

Torres

A. Systems Engineer.

Q. And that's here in Manhattan, is
that correct?

A. That is correct.

Q. Now, directing your attention to
August 8, 2015, do you remember what day --

were you working that day?

A. No, I wasn't working August 8th.

Q. And that was a Saturday, is that
right?

A. August 8th, I'm not sure.

Q. Well, did you receive a phone call

regarding a security alarm?

A. Yes.

Q. And you remember what day you
received that call?

A. That was July, f believe.”

Oo” I'm sorry July Tthye

A. Yes.

O.¥ Was that July 7th?

A. duly 7th. ,y

Q. And when you received that phone

call, what did you do?

  

A. I was told of some property that

was actually missing, so I went ahead and I did

 

 
bo

Lap

14

17

218

29

24

22

23

24

25

 

 

Torres

some investigation with the camera system.

Q. And as a result of that you pulled
video, is that correct?

A. That's correct, I pulled video.

Q. And are you familiar with the
surveillance system at RPG?

A. Yes, I was.

Q. Were you able to verify when you
Looked through. surveillance video from July 7,

2015, the date and time, af it was correct?

 

A. Yes.

Q. And it was correct, is that right?
A. That's true. |

Q. And when you watched the video, did

you then watch it into its original system?

A. Yes, I did.
Q. Did you later burn it to a disc?
A. Yes, I did.
Q. Now, I'm going to show you what

we're going to mark as Grand dJury Exhibit 5 for
identification. Did you have an opportunity to
review Grand gury Exhibit 5, the disc that's in
front of you, before coming into the grand jury
today?

A. Yes, I did.

 

 
bo.

1g
14

1g

23
24

25

 

 

Torres

Q. And is it -- how do you know that's
the game video that you reviewed?

A. My signature is right here in the
corner. |

Q. That's an exact copy of the video

that you pulled from July 7, 2015?

A. Yes.
QO. Is that correct?
A. That's correct.

MS. KALRA: Now, at this time, If
move into evidence Grand Jury Exhibit 5.
Q. Tim also going to show you two
photos we will mark as Grand Jury Exhibit 6-A
and 6-B; do you recognize the photos that are

in front of you?

A. Yes, I do.
Q. And what are they photos of?
A. These are the gentleman, the video

of the gentleman who actually came into our
premise that day.

Q. That's the stills from the video,
is that correct?

A. That is correct.

Q. . And they fairly and accurately show

what's depicted on the video, which is already

JMS

 

 

 
 

 

 

 

23
Torres

in evidence as Grand Jury Exhibit 6, is that
correct, or 5, is that correct?

A. That is correct.

MS. KALRA: At this time, I move

Grand Jury Exhibit 6-A and 6-B into

evidence.

Q. Now, can you priefly tell the grand
jury what the video shows?

A. The video shows this gentleman
coming into the -- out of the elevator coming
{nto our property, and then later on leaving
our property going and getting back on the
elevator.

Q. And what time is the video -- does

the video depict?

A. 6:50.

QO. Okay.

A. 6:50.

QO. In the evening?

A. In the evening, yes.

  

Q. And as an employee of RPG, were you
able to verify whether property was taken?

A. Yes, I was able to verify.

Q. Was there any property that was

taken?

 

 

 
2

tad

14

L7

1g

1g

20

24

22

23

24

25

 

 

Torres

There was property taken.
What property?

It was a laptop.

op om

Do you know the approximate value

of the Laptop?

A. Thirty-two hundred, I believe. And

then there is some software that was put on

there, I started working there, so.

QO. Now, the area where the video shows ,

the gentleman entering, is that an employees
only area?

A. That is correct. You need access
you need a key file to enter that area. -

Q. And so it's generally locked and

not open to the public, is that right?

A. That's correct, it's never open to

the public. It's usually locked, yes.

Q. And now from looking at the video
and stills, did that person -- is that person
an employee of RPG?

A. No.

Q. Did that person have permission and

authority to enter RPG offices and take any
property?

A. No, not not all.

 

a

L
6é

 

 
 

 

Torres

Q. Does the video show any other
unauthorized person or is he the only

unauthorized person?

A. He is the only unauthorized person

that was on the premises that day.
MS. KALRA: All right, okay. I
have no further questions.
Q. Did you notice any damage to the

doors or anything like that?

A. No, there were -- no damage was
done.
MS. KALRA: All right. I have no
further questions for this witness.
Are there any questions from the
grand jury?
Q. I'm actually going to ask you one
more question. Can you describe the clothing

that the person was wearing in the video?

  
 
  
     

A. ack pants, look like some
sort of , black shoes and a black
knapsac

eo

A. Yes, Backpack.
MS. KALRA: I have no further

questions. At this time, you're

JMS

 

 

 
14
1)

18

20

24

23
24

24

 

 

Torres

excused.
THE WITNESS: Thank you.

(WITNESS EXCUSED)

 

 

 
bo.

iad

SF

14

17

18

20

2]

22

23

24

 

 

Rage

MS. KALRA: At this time, I'm
calling Tim Edge into the grand jury
chamber.

T IM EDGE,
called as a witness, having been first
duly sworn, responded to the oath and
testified as follows:

THE WITNESS: I do.

THE FOREPERSON: Please be seated.

BY MS. KALRA:

   

Q. Good afternoon. Please state your

name for the grand jury.

A. Tim Edge.

Q. And Mr. Edge, are you currently
employed?

A. Yes.

Q. And how long have you been -- where

  
   
     
   

are you employ
Insignia National Title Agency:
Where is that located?

6 Fast 39th Street, Suite 700

  
 

7QO1.

QO. And that's here in Manhattan, is
that correct?

A. Tt is.

JM

 

 

 
14

17

1g

20

24

24

23

24

24

 

 

Edge

Q. How long have you been employed
there?
A. I. have been affiliated with the

company since the beginning, about six years.

Q. What's your current title?
A. Technology Manager.
Q. Now, directing your attention to

August 14, 2015, did you receive any phone

      

calls from security that day?
A. From ADT, our security center, yes.
Q. As a result of that phone call, did
you then go to the office?
A. To -- not that night, no.
Q. When was the next time that you
went to the office?
A. Monday.
QO. And at that time, did you check for
surveillance video?
A. I did.
Q. And as an employee of Insignia, are

you familiar with the surveillance video

system?
A. IT .am.
Q. And were you able to verify when

you viewed the surveillance video system from

 

 
bo

14

17

1g

 

 

Edge

August, you viewed it from August 14, 2015, 1
that correct?

A. That's correct.

QO. Were you able to verify, did it
have the correct date and time?

A. Tt did.

Q. And you viewed the video from the
original system, is that correct?

A. Correct.

Q. pid you later then burn what you
observed from the surveillance system on to a

adisc?

A. Will, I downloaded a copy of it, I

aid not burn it to a disc.

Q. You electronically downloaded it?
A. Yes.
QO. I'm showing you what we are going

to mark as Grand Jury Exhibit 7 for

identification. Did you have an opportunity to

review this disc before coming into the grand

jury today?

A. Yes, I did.

Q. And how do you know it's the same
disc?

A. Because I initialed it.

Ss

ou

 

 

 
14
17
ig
19
20
21
2g
23
24

25

 

 

Edge

Oo. And that is an exact copy of the
surveillance video that you downloaded from
August 14, 2015, is that correct?

A. Tt was. It was.

And that's from 6 Bast 39th Street
on the 7th floor, is that correct?

A. Correct.

QO. What is the time of the

surveillance video? The surveillance video

 

that's -- about what time do you see the person
come in?

A. 7:36 p.m. ~~

MS. KALRA: All right. At this
time, I move into evidence Grand Jury
‘Exhibit 7.

Q. and I'm going to show you a photo
which I'm going to mark as Grand Jury Exhibit 8
for identification; do you recognize the photo
that's in front of you?

A. yes, I did. I did screen shots of
the video on Monday and these are them.

Q. And those are fair and accurate
depictions of the screen shots from the video
which is Grand Jury Exhibit 7 in evidence, is

that correct?

 

 

 
14

iy

12

13

14

15

16

17

18

1g

29

2

22

23

24

25

 

 

Edge

A. Yes, it is.

MS. KALRA: All right. At this
time, I move into evidence Grand Jury
Exhibit 8.

Q. Now, Mr. Edge, if you could just
describe for the grand jury what the video
shows?

A. Well, the entire video clip starts
when I extracted where our cleaning person

Locks up for the night and sets the alarm,

 

which was I think 7:27. And then at 7:36, this
guy gets off the elevator, looks down the hall.
When you get off the elevator, you're looking
at Suite 700 entrance, which is two glass
doors, so I have a camera pointed that day.

And then Suite 700 is down, 701 is this way.
And I have a camera pointed to that front door.
So, you see him get off the elevator from Suite
700's camera, look down 701, come back, look
into 700 because the glass is clear, sees that
the lights were off, goes back down the hall to
701. The glass is frosted on that window. You
see the frosted glass, drops the bag, pulls

something out of it. Jimmies the—door, puts it

back in his door, puts it back on, comes

 

 

 
16
Lt

1g

20

22
23
24

29

ai

 

 

32
Edge

through the door. You have about 30 seconds

before my alarm-goes off. He goes down the

  
 

hall and in looks. into the conference
room, giggles one of the doors that was Locked,
and there is no audio on the video, however,
panicked, he turns and he runs. He grabs his
bag, goes out of the door, hits the elevator
button on both elevators, just one on either
side, goes in one elevator, comes out, looks
out the fire escape, and goes in the other
elevator and disappears.

Q. And so, just to be clear, the man
in the video actually does enter the office, is
that correct?

A. Absolutely, he does.

Q. And that area is enclosed and

enclosed, is not open to the public, correct?

A. Correct.

Q. It's a locked area?

A. It was locked.

Q. Was there -- did you notice if

there was any property missing from the office
when you were there?

A. There was not.

 

 

 
16

17

18

20

2]

22

23

24

29

 

 

Edge
Q. There was no property missing?
A. No property missing.
Q. Can you describe what, if any,

damage you observed personally when you
returned to the office?

A. When I returned to the office I
didn't observe any damage. It was after I
watched the video and saw how he got in and I

went and looked at the door. You can see a

small mark where he jammed something, you know,

on the latch.

Q. And can you tell the grand jury >
based on your review of the video and the
stills, what the person is wearing who was

trying to —: he of.

    
     

hirt, maybe a white shirt, and black tr

 

A. It appeared to hav
one large and in the video it loo
probably heavy. And then one small that f
think is the one that he pulled his tools out
of to break the door.

Q. And based on the video, could you

ers.

33

 

 

 
20

2]

22

23

24

29

 

 

34
Edge

   

tell if the person was an employee of Insignia?

A. Absolutely not.

Q. He was not?

A. ' He was not.

Q. And did -- he did not have

permission or authority to enter the office,
that correct?

A. He did not.

Q. Does the video show any other
unauthorized persons entering the office at
that time?

A. It does not.

Q. And just to be clear, what is the
time again that's policed at the time the
person is entering?

A. 7:36 p.m.

MS. KALRA: All right. Okay,
great. T have no further questions for
this witness.

Are there any questions from the
grand jury?

Seeing none, you're excused.

(WLTNESS EXCUSED)

 

 
bo

tad

{TL

1g
19g
2a
2]
22
23
24

25

 

 

Meehan

MS. KALRA: Ladies and gentlemen,
I'm going to be calling Detective Meehan
into the grand jury chamber.

JAMES MEEHUAN,
called as a witness, having been first
duly sworn, responded to the oath and
testified as follows:

THE WITNESS: Yes.
THE. FOREPERSON: Please be seated.

BY MS. KALRA:

Q. Good afternoon. Please state your
name, shield and command for the grand jury.

A. Detective James Meehan, shield
number 6445, Midtown South Detective Squad.

QO. And detective, how long have you

been part of the New York City Police

Department?

A. Almost 22 years.

Q. And how long have you been a
detective?

A, Sixteen years.

Q. Now, as part of your role as a

  

detective in the Midtown South Detective Squad,
did you investigate a series of burglaries in

the Midtown Manhattan area?

JMS

 

 
took

db.

 

 

36

Meehan
a,
a
A Yes.
oO And as a result of

/

 

   
  
  
 

A. Yes.

OQ. . And who did you arrest?

A. John Walden.

Q. Now, just to be clear, I -- hav

you ever had any prior contact with the
defendant, John Walden?
A. Yes.

Q. And how many hours of contact would

       

ou say that included?

 
 

A. Three.

   
   
   

Q. Three hours?
A. Yeah.
Q. Ar Gring the course of this
arrest, how many hours of contact did you have
with the defendant?

A. About three also.

MS. KALRA: Now, you heard
testimony from the detective that he had
prior contact. You're not to speculate
as to what that contact is, but just to

consider that in terms of determining his

credibility regarding -- in regard to

 

 

 
 

 

 

Meehan

identification that he will be supplying

to us.

Q. All right. Now, I'm going to show
you what's in evidence already from Grand Jury
Exhibit 1 through 8, a series of photos and
stills. During the course of your |
investigation, did you have an opportunity to

review all of these stills and look at these

 

videos?
A. Yes.
Q. And do you recognize the person in

the video and in the stills?

A. Yes.

QO. An@ who is that person?

A. John Waiden. |

QO. And are you sure about that?

A. Yes.

Q. Now, can you just describe for the
grand jury what the -- what the defendant is

wearing in each of those videos?
A. He has on a white chef's jacket,

it's a black backpack with the white stripe on

  

it, and some of the video he has black sneakers
with tan front.

Q. Now, as part of the your

 

 

 
 

 

a or
i

Meehan

investigation, afd you execute @ Seaxch varrant
<e ——
And was that eaxch warrant

signed by a judge?

 

       
    

A. Yes. __—

ee is @ that L the same room where the

‘defendant was staying and apprehended?
A. No)

Oo. . All right. Now, I'm going to mark

 

for identification a series of photos, 1 -- 9-A

through G. I'll just deemed them marked for

now. Do you recognize those photos?
A. Yes, I took them.
Q. And what are the

   
 
 
 
 
  
  

photo £?
<> the

the fourth is the black

e, the sithe is

e other is a photo of his

sneakers he S$ wearing, John Walden.

a

a

Q. So, minus the last photo of the --
of the sneakers that Mr. Walden was wearing,

the other photos are all property that you

 

 

 
164

14

16

 

 

Meehan

recovered during the search warrant, is that

  
  
    

correct?
A, Yes.
Q. And the last photo of the sneakers,

that's a photo that you took of the defendant
wearing the sneakers, is that correct?

A. Yes.

Q. And those photos fairly and
accurately show the items that you recovered
and the shoe that the defendant was wearing, is
that correct?

A. Yes.

MS. KALRA: I now enter into
evidence Grand Jury Exhibits 9-A through

3. ;

Q. So, I just want to start with the
photos of the shoes. Can you describe for the
grand jury what those shoes looked like?

A. “Black sneakers, but they have a tan
Rubber Band around the front.

Q. And could you characterize these
shoes as distinctive?

A. Yes.

Q. And do you see the same shoes in

the video from MCD Partners?

 

 
1g

14

18

20

24

22

23

24

25

 

 

7
a

o

v

/

“some of the videos? é
oN ee nee
“AYO Yes.
Q. And now looking at the white chef

Meehan

Yes.
You reviewed that video, right?

Yes.

Co PF Oo ®

Now, looking at the photo of the

chisels, where was that recovered from?

enn ea,

 

A. (Two chisels were in» the closet, \

oS . eee ae

 

Room 3210.

 

Q. And where -- do you recognize those
chisels?

A. They're very heavy duty, yes.

oO. And do those look like ~-- can you
tell, based on looking at them, if those are

saestnsancrmscenni

consistent with the tools that were used in

-- the photo of the white chef jacket and the
backpack, where were those recovered from?
A. The chef's jacket was in the closet

also and the black backpack was on the floor in

Seen, nt A

the room. fo ae ae
ae eee | ee secon
a

Q. And I think I elicited this, but
just could you be clear, this is the room where
the defendant was apprehended and was staying,

is that correct?

JMS

 

 

 
 

 

Meehan

A. Yes.

Q. And does that white chef jacket and
backpack look familiar to you?

A. Yes.

Q. And can you explain to the grand
jury how it does?

A. The same one in all the videos.

Q. And is there anything distinctive
about the backpack?

A. Tt has like a white strap on it
that makes it look like a stripe.

Q. And is that stripe visible in some
of the videos that you observed?

A. Yes.

Q. Now, as part of your investigation,
did you investigate a burglary that took place
in the office of a PAC, P-A-C, Program.

A. Yes.

Q.- And as a result of that
investigation, did you learn that there was any
-- if there was any property that was taken?

A. Yes.

Q. And what was the property that you
were told that was taken?

A. Twenty silver dollars, coins, seven

JMS

 

 

 
watches, money, US Bonds, cigars.

watch and the coins, those were items that you
recovered during the search warrant, is that

correct?

search warrant, the coin was on his possession

at the time of his arrest.

in the room.

 

 

Meehan

MS. KALRA: Now, members of the
grand jury, I just elicited a statement
from the detective that somebody else
told him. You will later hear testimony
on a different day that will help link
that up. For now, we are -- you are not
to consider that for the truth of the
Matter, but just to understand why the
detective recovered those items when he
executed the warrant. But again, there
will be other testimony on a different
day.

Q. So, looking at the photos of the

A. The watches recovered during the

QO. Where did you recover them from?

  

A. The watches were from a night stand

MS. KALRA: Okay. All right. I

have no further questions for this

JMS

 

 
lg

17

1&

 

 

Meehan

witness.

Are there any questions from the
grand jury?

Seeing mone, you're excused.

(WITNESS EXCUSED)

 

 

 
bo.

 

 

Ross

KEV IN ROS S&S,
called as a witness, having. been first
duly sworn, responded to the oath and
testified as follows:

THE WITNESS: I do.

BY MS. KALRA:

Q. Good morning. Please state your

mame for the Grand Jury.

 
  
  
      
 

A. Kevin Ross.

Q. And are you currently employed?
A. Yes.

Q. you work?

A. The Pac Program.

Where is that located?
6 East 39th Stree

in Manhattan?

Yes.

What floor is your office on?
Four.
What is your title?

I am the president.

Op © PO PF © »

Can you tell the Grand Jury a
little bit about your educational background?
A. I have a PHD in clinical phycology.

Q. Directing your attention to August

KC

 

 

 
14
1"

1g

 

 

Ross

14, 2014, that was a Friday; is that correct?

  
  
     

A. Yes.

Q. And were you working that day?

A. Yes, I was.

Q. And when you left what time did you

leave the office?

A. Probably about 2, 3.

Q. When you left the office did the
office seem to be normal and no problems at
that time?

A. Yes.

Q. ‘And did you later return to the
office the following Monday on August 17, 2015?

A. Yes.

Q. And what, if anything, did you
observe when you returned?

A. I observed the safe that we had

under the reception desk in another room on its

back. I went to another room. I looked on the
door, it appeared to be marked up. I noticed
inside my room two drawers dumped back. I had

a small cabinet next to me dumped out and
dumped over.
QO. What doors were marked up?

A. The front door. Basically, any

 

 
164

17

14

rat
t

b>.

 

 

Ross

door that was locked had a mark on.

Q. When you say marking, was it
damaged?

A. Yes, jimmied with possibly a
screwdriver.

Q. Did you notice if any property of

the drawer was missing?

A. Yes.
Q. What was that?
A. Twenty silver bullion coins, six

   
 

watches. I had petty cash next to me which had
$650 in it, 2012 tax return.

Q. Any US currency missing?

A. The 650 was missing, as well as I
believe $2,200 in bonds.

Q. You mentioned there was twenty
Silver US dollar coins missing, can you
describe what they looked like, if there was
any special packages?

A. Yes, they were kept in a black
velvet case. Each coin was kept in a hard

plastic so you couldn't touch it in your hands.

QO. Was there any surveillance in your
office?
A No

 

 
 

 

52

Ross
Q. Why is that?
A. Because I assumed the building

would have cameras and proper security.

Q. There was no video available for
that span of time from August 14th and August
17, 2015; is that correct?
| A. Correct.

Q. Iam going to show you what's

already in evidence as Grand Jury Exhibit 9-E,

 

a photograph, as I said already in evidence, of

five watches. Do you recognize any of those
watches?
A. Yes, the three watches on the left.
Q. And can you describe what those

watches are?

A. The first one is a Locman watch.
The second one is a black Swatch. The third
one is a blue and orange Swatch.

Q. Are those the watches that were
missing from your office between the period of
August 14th and August 17th?

A. Yes.

Q. And do you know the approximate
value of those watches?

A. The Locman is 700. The Swatch is

 

 
14
17

1g

20
2]
24
23

24

 

 

Ross

60, and the other Swatch is 60.
Q. Now, I am showing you what's also
in evidence as Grand Jury Exhibit 9-F and 9-G.

DO you recognize those photos?

A. Yes.

Q. What is pictured in them?

A. The silver coin wrapped in silver
plastic.

Q. Does that look similar to one of

the coins that was missing from your office
between the time periods of August 14th and
August 17th?

A. Yes.

QO. And that coin that is pictured,
that's the front and the back of the coin; is
that correct?

A. Correct.

Q. Is that coin that is pictured
encased in the plastic as yours were?

A. Yes.

Q. All right. And did anybody have
permission or authority to enter the building,
or to enter your office rather, between the
period of August 14th and August 17, 2015 and

take these items?

 

 

 
 

 

Ross

A. No.

MS. KALRA: I have no further
questions for this witness. Are there
any questions from the members of the
Grand Jury? Seeing none. You are
excused.

THE WITNESS: Thank you.

(WITNESS EXCUSED)

 

 

 
10

id

12

13)

18

19

20

21

22

23

24

25

 

 

Sheldon

MARY SHELDON,
called as a witness, having been first
duly sworn, responded to the oath and
testified as follows:

THE WITNESS: I do.

BY MS. KALRA:

Q. Good morning. Please state your

name for the grand jury?

A. Mary Sheldon.
Q. And, Ms. Sheldon, are you currently
employed?
OA, =

 

Where do you work?

  
   
 
 
 

Stripes Group.

   

ng District, 402

 

Q. Here in Manhattan, correct?
A. Yes.
Q. Now, directing your attention to,

well actually, let me ask you this first,
what's your title there?

A. Office manager.

Q. As an office manager, what is your

role?

 

SL

 

 
id

1y

12

13

14

a5

14

17

18

ig

20

24

22

23

24

25

 

 

Sheldon

A. I oversee the day-to-day activities
in the office, I also maintain executive
everyday calendars, travel. Kind of cover the
entire office.

Q. Now, directing your attention to

July 29, 2015, were you working that day?

A. Yes.
QO. And what -- when you were working,
did you -- what time did you get there in the

morning to the office?

A. Nine a.m.

Q. And when you got to the office did
you notice if anything was missing?

A. We didn't notice anything missing

until later in the morning.

Q. What was missing?
A. Two laptops and an iPad.
Q. As a result of seeing that the

property was missing, did you view surveillance
video?

A. We did.

Q. And what -- that was in -- where
were the cameras?

A. The camera we had access to was on

the executive level on the fifth floor of the

SL

 

 

 
12
13
14
a5
16
17
18
19
20;
21
22
23
24

25

 

 

60
Sheldon

building.

Q. Just to clarify, what floor were
the laptops taken from?

A. Fourth floor.

Q. Okay. Now, I'm going to show you
what we're going to mark as grand jury -- Grand
Jury Exhibit Nine for identification. Do you
recognize the disk in front of you?

A. Yes.

Q. Did you have an opportunity to
review that disk before coming to the grand

jury today?

A. Yes.

Q. And how do you know it's the same
disk?

A. Because I initialed it.

Q. And your initials appear on that

disk, correct?

A. Yes.

Q. Now, does that video show exactly
the surveillance video that you observed in
your office system?

A. Yes.

Q. And were you able to verify that

the date and time was correct when the video --

SL

 

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

 

Sheldon

when you watched the video initially?

A. Yes.

Q. Can you tell the grand jury what
are the date and time on that video,
approximately?

A. July 28th, approximately --
actually, I'm blanking on the time.

Q. Was it around six p.m.?

A. Yes, it was around six p.m., yes.

MS. KALRA: All right, so Tim,
moving into evidence Grand Jury Exhibit

Nine,

Q. So, Ms. Sheldon, can you briefly
describe to the grand jury, what does the
surveillance video show?

A. It shows a gentlemen getting off

the elevator @n the fifth floor.

  

e's ‘wearing

a white button down, da jeans, a

    
 

He’ gG o my bosses office and
when he comes back into the screen he's holding
a pad of paper. He writes something on a sheet
of paper and puts that sheet of paper in his
pocket, leaves the pad of paper on my desk and

he then goes out of the screen shot.

Q. So the -- the piece of paper that

SL

 

 

 
10

Ly

12

13

14

15

16

17

18

19

20

2

22

23

24

25

 

 

Sheldon

he put on the desk, that remained there when
you returned to the office, is that correct?

A. Yes.

Q. And can you describe for the grand
jury, you had mentioned that the laptops were
taken from the fourth floor. Can you see on
the video how the person entered into the
building?

A. Yes. An employee from my office
let him in and you see him enter the building,
go in the elevator. He tries to access any
floor on the elevator that he can push. He
pushes all of the buttons. and the only floor
that actually works is the fifth floor. The
elevator was broken and it should not have --
he should not have been able to access the
fifth floor, but it worked, and that's how he
was able to get up.

Q. So in -- in order to get on to any
of the floors, how does a person have to get
access?

A. You need an access card. All
employees have access cards to enter the
building to access each floor via the staircase

and each floor via the elevator.

SL

 

 

 
10

iy

12

13

14

15

16

17

18

19

20

24

22

23

24

25

 

 

Sheldon

 

Q. And from the fifth floor -- can you
see from the video how the gentlemen got from
the fifth to the fourth floor?

A. He used the staircase.

Q. But you can't see how he entered
the fourth £loor?

A. You can't see how he entered the
fourth floor, but you can see that he used the
staircase.

Q. Again, to get into the fourth floor
from the staircase, you still need an access
key?

A. Correct.

Q. And that area is closed off to the

public, is that correct?

A. Correct.
QO. Was -- was there any damage to the
doors on -- on the fourth or fifth floor?
_ A. No.
Q. In looking at the video, were you

able to tell if the gentlemen was an employee
or worker of Stripes Group?

A. You could tell, and he was not, he
Should not have been there.

Q. And he did not have permission or

 

 
10

iy

12

13

14

45

16

17

18

19

20

21

22

23

24

25

 

 

Sheldon

authority to take anything, is that correct?
A. Correct.

MS. KALRA: I have no further
questions for this witness. Are there
any questions from the grand jury?
Seeing none, you are excused.

(WITNESS EXCUSED)

 

 

 
el

 

 

Vega

  
  
   
  

WIILFREDO VEGA,
called as a witness, having been
first duly affirmed, responded to
the affirmation and testified as
follows:
THE WITNESS: I affirm to tell the
truth.
BY MS. KALRA:
Q. Good morning, detective. Please

State your name for the Grand gury.

A. Wilfredo Vega.

Q. Your shield and command.

A. 7560 currentiy assigned to the 5th
Precinct.

Q. How long have you been with the New

York City Police Department?

A. Twenty-four years,

Q. Now, directing your attention to --
well as part of your role as detective in the
5th Precinct Squad, did you investigate a
commercial burglary that took place on August.
18, 2015 at 560 Broadway?

A. It was grand larceny of commercial
premises at that location, yes.

Q. And as part of that investigation,

 

 

 
 

 

 

Vega

did you pull surveillance video from 560

Broadway?
A. Yes, I did.
Q. All right. I'm going to hand to

you what has been premarked as Grand Jury
Exhibit 11 for identification. Is this the
surveillance that you pulled from August 18,
2015?

A. Yes, a copy of it.

Did you have an opportunity to
review that before coming into my office today?

A. Yes.

Q. Did you have an opportunity to see
that video in the original surveillance system
at 560 Broadway.

A. Yes, I did.

Q. Were you able to verify if the date
and time on the surveillance system was
approximately correct?

A. That is correct, yes.

Q. And that is the same video you

viewed in my office, correct?

A. Yes.
Q. How do you know that?
A. I initialed the copy.

 

 

 
16

17

14

Vega

QO. You are -- these are your initials
on the disc before you, correct?
A. Yes, it is.

MS. KALRA: At this time, I'm
moving into evidence Grand Jury Exhibit
Number il.

Q. Now, detective, if you could
briefly describe for the Grand Jury what that
video shows.

A. The video footage shows -- it's a

 

Camera. It's of the lobby of the location. It

shows the defendant exiting the building.

 

 

Q.

male, correct?

A.

Q.

Looks like?

A. He is a male black wearing a white
shirt. I don't know roughly five six, five
seven.

Q. When you say white shirt, can you

describe is it a chef jacket, a button-down?

A.
Q.

were?

When you say defendant you mean a

Yes.

Can you describe what that person

A chef jacket.

Do you recall what color his pants

 

 

 
10
Ly
12
13
14
is
14
Li
14
19
20

2h

 

 

Vega

A. To the best of my recollection, I
think, it was blue jeans.

Q. It shows him exit 560 Broadway, is
that -correct?

A. Yes, exiting the location.

Q. “Tt does it show him pulling up to
any of the floors?

A. No.

Q. There are no -- are there separate
cameras on each floor?

A. No.

Q. That is the only video that was

available from that location, is that correct?

A. That's correct.
Q. And just to clarify 560 Broadway

that is here in Manhattan, right?

A. Yes.

Q. What is the time on the video?

A. The time stamp I believe is 19:48
hours.

Q. So that's about?

A. 7:48, excuse me.

MS. KALRA: Thank you. I have no
further questions for this witness. Are

there any questions from the Grand Jury?

 

 

 
“19

i
12

43

17

19
2g
2]
22
23

24

 

 

Vega

Seeing none you are excused.
_ THE WITNESS: Thank you.

(WITNESS EXCUSED)

 

 

 
14

ig

16

17

18

1g

20

2i

22

23

24

25

 

 

Glaser

MS. KALRA: Now calling Stephanie

Glaser into the Grand Jury chamber.

     

S TEPHANTE GLAS ER,
called as a witness, having been first
duly sworn, responded to the oath and
testified as follows:

THE WITNESS: Yes.

BY MS. KALRA:

QO. You can have a seat. Please state

your name for the Grand Jury.

A. Stephanie Glasser.

Q. Ms. Glasser, are you currently
employed?

A. Yes.

0 Where do you work?.

A I work at Work Group.

Q Where is it located?

A. At 560 Broadway.

Q That's here in Manhattan, is that
correct?

A. Yes.

Q. Now, directing your attention to

August 19, 2015, were you working that day?
A. Yes.

Q. And what time did you get into the

 

 
